 

Exhibit 10.1

 



EXECUTION VERSION

 

SECOND AMENDMENT TO LOAN AND GUARANTY AGREEMENT
AND LIEN REAFFIRMATION AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND GUARANTY AGREEMENT AND LIEN REAFFIRMATION
AGREEMENT, dated as of May 11, 2018 (this “Amendment”), is by and among
SAFEGUARD SCIENTIFICS, INC. (“Borrower”), each Person listed as a “Guarantor” on
the signature pages hereto (each a “Guarantor” and together with Borrower, the
“Reaffirming Parties”), the Lenders under the Loan Agreement (as defined below)
as of the effectiveness of this Amendment, HPS INVESTMENT PARTNERS, LLC, in its
capacity as administrative agent (together with its successors in such capacity,
the “Administrative Agent”) and in its capacity as administrative agent
(together with its successors in such capacity, the “Collateral Agent”).
Capitalized terms used in this Amendment and not otherwise defined herein have
the respective meanings assigned thereto in the Loan Agreement.

 

RECITALS:

 

WHEREAS, Borrower, the Guarantors, the Administrative Agent, the Collateral
Agent, and the lenders party thereto are parties to a Loan and Guaranty
Agreement dated as of May 11, 2017 (as the same may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Loan Agreement” and the Loan Agreement as
modified by this Amendment, the “Amended Loan Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders party hereto amend certain
terms of the Loan Agreement as hereinafter provided to, among other things, (a)
convert all outstanding Advances and Commitments under the Loan Agreement
immediately prior to the effectiveness of this Amendment to Term Advances and
Term Commitments (each, as defined in the Amended Loan Agreement) and add new
term loan commitments of Lenders under the Loan Agreement in an amount equal to
Ten Million Dollars ($10,000,000) such that, after giving effect to this
Amendment, the Term Commitments under the Loan Agreement shall be in an
aggregate amount of Eighty Five Million Dollars ($85,000,000), and (b) to add
new revolving commitments of Lenders under the Loan Agreement in an amount equal
to Fifteen Million Dollars ($15,000,000), which Commitments shall constitute
Revolving Commitments (as defined in the Amended Loan Agreement);

 

WHEREAS, the Lenders party hereto have agreed to amend the Loan Agreement,
effective as of the Second Amendment Effective Date, subject to the satisfaction
of the conditions precedent to effectiveness set forth in Section 3 hereof; and

 

WHEREAS, in connection with the amendments contemplated herein, each of the
Reaffirming Parties has agreed to reaffirm herein the Liens granted to the
Collateral Agent under the Security Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

AGREEMENT:

 

Section 1.                   Amendments to Existing Loan Agreement. Effective as
of the Second Amendment Effective Date (defined below), the Existing Loan
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Loan Agreement
attached as Exhibit A hereto.

 



1 

 

 

Section 2.                   Consents; Agreements.

 

(a)                Each of the Parties hereto agrees that, from and after the
Second Amendment Effective Date, all Advances and Commitments under the Loan
Agreement immediately prior to the effectiveness of this Amendment shall be
deemed to be exchanged by each applicable Lender for an equal outstanding amount
of Term Advances and Term Commitments (each, as defined in the Amended Loan
Agreement); and

 

(b)                Each undersigned Lender hereby consents to its respective
allocation of Term Commitments and Revolving Commitments after giving effect to
this Amendment and the transactions contemplated herein on the Second Amendment
Effective Date as set forth in Schedule 2.1.1(a) to the Amended Loan Agreement.

 

Section 3.                   Effectiveness. The effectiveness of the amendments
to the Loan Agreement set forth in Section 2 hereof is subject to the
satisfaction of each of the following conditions precedent or waiver thereof by
each of the Lenders (the date on which the last condition is satisfied or
waived, the “Second Amendment Effective Date”):

 

(a)                this Amendment shall have been duly executed by Borrower,
Guarantors, Lenders, the Collateral Agent and the Administrative Agent (which
may include a copy transmitted by facsimile or PDF or other electronic method),
and delivered to the Administrative Agent;

 

(b)                the Administrative Agent shall have received each of the
following documents, in each case, in form and substance acceptable to the
Administrative Agent and in compliance with the requirements of the Amended Loan
Agreement:

 

(i)                 a Payment/Advance Form for the full amount of the available
Total Term Commitment by no later than the applicable time required pursuant to
the Loan Agreement (or such shorter period as may be agreed by the
Administrative Agent);

 

(ii)               Secretary’s Certificates with completed Borrowing Resolutions
from each of the Loan Parties (appropriately completed), dated the Second
Amendment Effective Date;

 

(iii)             a Solvency Certificate (appropriately completed), dated the
Second Amendment Effective Date;

 

(iv)              (A) each Loan Party’s Governing Documents, (B) a good standing
certificate of each Loan Party certified by the Secretary of State of the
jurisdiction of incorporation of each Loan Party as of a date no earlier than
thirty (30) days prior to the Second Amendment Effective Date together with
bring-down telegrams or facsimiles reasonably requested by the Administrative
Agent;

 

(v)                a legal opinion of Borrower’s counsel dated as of the Second
Amendment Effective Date together with the duly executed original signatures
thereto;

 

(vi)              the fee letter, dated as of the Second Amendment Effective
Date, between Borrower and the Agents, duly executed by all parties thereto;

 

(vii)            evidence that all other actions that the Agents may deem
necessary in order to perfect and protect the first priority liens, subject to
Permitted Liens, and security interests created under the Pledge and Security
Agreement has been taken (including, without limitation, receipt of duly
executed payoff letters and/or release letters and UCC-3 termination
statements); and

 

(viii)          a Portfolio Report dated as of the Second Amendment Effective
Date;

 



2 

 

 

(c)                Borrower shall have paid (i) all accrued and unpaid interest
on all Advances outstanding immediately prior to the Second Amendment Effective
Date through and including the day immediately prior to the Second Amendment
Effective Date, regardless of whether payment would otherwise be required under
the Loan Agreement at such time and (ii) all amounts due and payable under the
terms of the Fee Letters (as defined in the Loan Agreement) or any other Loan
Document;

 

(d)                the representations and warranties in Section 5 of this
Amendment shall be true, accurate and complete in all material respects
(provided, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and (ii) no Default or Event of Default shall
have occurred and be continuing or result from the Advances made on the Second
Amendment Effective Date;

 

(e)                the Required Lenders shall have determined, in their sole
judgment, that no event or development shall have occurred since December 31,
2017 which has resulted in or could reasonably be expected to result in a
Material Adverse Change;

 

(f)                 there shall be no actions, suits or proceedings pending or
threatened (i) with respect to any Loan Agreement or any other Loan Document, or
(ii) which the Administrative Agent shall determine has resulted in, or could
reasonably be expected to result in, a Material Adverse Change; and

 

(g)                the making of the Advances on the Second Amendment Effective
Date shall not contravene any law, rule or regulation applicable to any Secured
Party.

 

Section 4.                   Reaffirmation of Liens and Guarantees. Each Loan
Party hereby consents to the amendment of the Loan Agreement effected hereby and
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
each Loan Document (as defined after giving effect to this Amendment) to which
such Loan Party is a party is, and the obligations of such Loan Party thereunder
are, and shall continue to be, in full force and effect and hereby ratified and
confirmed in all respects, as amended by this Amendment. For certainty and
without limiting the foregoing, each Loan Party confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is a party, and agrees that, notwithstanding the amendment of the Loan
Agreement by this Amendment, such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or adversely affected in any manner
whatsoever and shall continue to be in full force and effect and secure all of
the Obligations, in each case including, without limitation, all additional
obligations, indebtedness and liabilities arising under the Amended Loan
Agreement. Each Loan Party hereby further confirms that no additional filings or
recordings need to be made, and no other actions need to be taken, by such Loan
Party in order to maintain the perfection of the security interests created by
the Loan Documents to which it is party.

 

Section 5.                   Representations and Warranties. Each Loan Party
hereby represents and warrants, on and as of the Second Amendment Effective
Date, that:

 

(a)                The representations and warranties of each Loan Party
contained in each Loan Document are true and correct in all material respects
(provided, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).

 

(b)                Each Loan Party is duly existing and in good standing as a
Registered Organization in its jurisdiction of formation and is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so has not had and could not reasonably
be expected to have a Material Adverse Change. The execution, delivery and
performance by each Loan Party of this Amendment have been duly authorized and
do not (i) conflict with any of such Loan Party’s organizational documents, (ii)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law, (iii) contravene, conflict or violate any applicable order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority by which such Loan Party or any of its property or assets may be bound
or affected, (iv) require any action by, filing, registration, or qualification
with, or Governmental Approval from, any Governmental Authority (except such
Governmental Approvals which have already been obtained and are in full force
and effect) or (v) constitute an event of default under any material agreement
(as defined by the Exchange Act) by which each Loan Party is bound. No Loan
Party is in default under any agreement to which it is a party or by which such
Loan Party or any of its Subsidiaries or any of their property or assets may be
bound in which the default has had or could reasonably be expected to have a
Material Adverse Change.

 



3 

 

 

Section 6.                   Reference to and Effect on the Loan Agreement.

 

(a)                On and after the effectiveness of this Amendment on the
Second Amendment Effective Date, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the Loan
Agreement shall mean and be a reference to the Amended Loan Agreement.

 

(b)                The Loan Agreement as specifically amended by this Amendment
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed. This Amendment shall be a “Loan Document” for
purposes of the definition thereof in the Loan Agreement.

 

(c)                Except as specifically provided herein, the execution,
delivery and effectiveness of this Amendment on the Second Amendment Effective
Date shall not operate as a waiver of any right, power or remedy of any Lender
Party under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents.

 

Section 7.                   Execution in Counterparts. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Amendment or any document or instrument delivered in
connection herewith by facsimile or other electronic delivery (including by
certified electronic signature) shall be effective as delivery of a manually
executed counterpart of this Amendment or such other document or instrument, as
applicable.

 

Section 8.                   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

Section 9.                   Severability. Any provision of this Amendment which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

[Signature Pages Follow]

 

4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

BORROWER:

 

SAFEGUARD SCIENTIFICS, INC.

 

By:  /s/ Stephen T. Zarrilli                                                 

Name: Stephen T. Zarrilli

Title: President and Chief Executive Officer

 

 

GUARANTOR:

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

By:  /s/ Brian J. Sisko                                                         



Name: Brian J. Sisko

Title: Vice President

 

 

GUARANTOR:

 

SAFEGUARD DELAWARE, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 

 

GUARANTOR:

 

SAFEGUARD TECHNOLOGIES, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 

 

GUARANTOR:

 

SFE PROPERTIES, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 



Signature Page – Second Amendment to Loan Guaranty and Lien Reaffirmation
Agreement

 

  

GUARANTOR:

 

SAFEGUARD CAPITAL MANAGEMENT, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 

 

GUARANTOR:

 

SSI PARTNERSHIP HOLDINGS (PENNSYLVANIA), INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 

 

GUARANTOR:

 

SSI MANAGEMENT COMPANY, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 

 

GUARANTOR:

 

SAFEGUARD FUND MANAGEMENT, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 

 

GUARANTOR:

 

SAFEGUARD DELAWARE II, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

  

 

GUARANTOR:

 

SAFEGUARD PM SPV, INC.

 

By:  /s/ Brian J. Sisko                                                         

Name: Brian J. Sisko

Title: Vice President

 



Signature Page – Second Amendment to Loan Guaranty and Lien Reaffirmation
Agreement

 

 

ADMINISTRATIVE AGENT:

 

HPS INVESTMENT PARTNERS, LLC

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

COLLATERAL AGENT:

 

HPS INVESTMENT PARTNERS, LLC

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

Signature Page – Second Amendment to Loan Guaranty and Lien Reaffirmation
Agreement

 

 

LENDER:

 

Specialty Loan Fund 2016, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

Specialty Loan Ontario Fund 2016, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

SLF 2016-L Holdings, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

SLF 2016 Institutional Holdings II, L.P.

By: HPS Investment Partners, LLC, its Service Provider

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 



Signature Page – Second Amendment to Loan Guaranty and Lien Reaffirmation
Agreement

 

 

Moreno Street Direct Lending Fund, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

Specialty Loan VG Fund, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

NDT Senior Loan Fund, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

Aiguilles Rouges Sector C Investment Fund, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 



Signature Page – Second Amendment to Loan Guaranty and Lien Reaffirmation
Agreement

 

 

Reliance Standard Life Insurance Company

By: HPS Investment Partners, LLC, as Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

SLF CX Holdings, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

Cactus Direct Holdings, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

Private Loan Opportunities Fund, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 



Signature Page – Second Amendment to Loan Guaranty and Lien Reaffirmation
Agreement

 

 

Red Cedar Holdings, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

Falcon Credit Fund, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

Specialty Loan Fund –  CX-2, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

 

SLF 2016 Institutional Holdings, L.P.

By: HPS Investment Partners, LLC, its Service Provider

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

 

Cactus Direct Lending Fund, L.P.

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:  /s/ Vikas Keswani                                                      

Name: Vikas Keswani

Title: Managing Director

  

Signature Page – Second Amendment to Loan Guaranty and Lien Reaffirmation
Agreement

 

 

Exhibit A

 

EXECUTION VERSION

 

Dated May 11, 2017

 

LOAN AND GUARANTY AGREEMENT

 

among

 

SAFEGUARD SCIENTIFICS, INC.

as Borrower,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

as Lenders,

 

HPS INVESTMENT PARTNERS, LLC

as Administrative Agent, and

 

HPS INVESTMENT PARTNERS, LLC

as Collateral Agent

 

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THE ADVANCES WERE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) WITHIN
THE MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND THIS LEGEND IS REQUIRED BY SECTION 1275(c) OF THE CODE. HOLDERS MAY OBTAIN
INFORMATION REGARDING THE AMOUNT OF OID, THE ISSUE PRICE, THE ISSUE DATE AND THE
YIELD TO MATURITY RELATING TO THE ADVANCES BY CONTACTING THE BORROWER AT +1
(610) 293-0600.

 



 

 

 

Table of Contents

 

    Page       1. ACCOUNTING AND OTHER TERMS 1       2. LOAN AND TERMS OF
PAYMENT 1   2.1 Promise to Pay 1   2.2 Revolving Overadvances 2   2.3 Payment of
Interest on the Advances 2   2.4 Reduction of Commitments; Mandatory Prepayments
23   2.5 Fees 46   2.6 LIBOR Option 57   2.7 Funding Losses 68   2.8 Taxes 79  
2.9 Increased Costs and Reduced Return 911   2.10 Change in Law; Illegality;
Inability to Determine Interest Rates 1012   2.11 Making the Advances 1013  
2.12 Evidence of Debt 1315   2.13 Mitigation Obligations; Replacement of Lenders
1416       3. CONDITIONS OF ADVANCES 1517   3.1 Conditions Precedent to Initial
Advance 1517   3.2 Conditions Precedent to all Advances 1618       4. GUARANTY
1618   4.1 Guaranty 1618   4.2 Guaranty Absolute 1720   4.3 Waiver 1720   4.4
Continuing Guaranty; Assignments 1820   4.5 Subrogation 1820   4.6 Contribution
1821       5. REPRESENTATIONS AND WARRANTIES 1921   5.1 Due Organization,
Authorization; Power and Authority 1921   5.2 Collateral 1921   5.3 Litigation
2022   5.4 No Material Deterioration in Financial Condition; Financial
Statements 2022   5.5 Solvency 2022   5.6 Regulatory Compliance 2022   5.7 ERISA
Compliance 2023   5.8 Investments 2123   5.9 Tax Returns and Payments; Pension
Contributions 2123   5.10 Use of Proceeds 2124   5.11 Full Disclosure 2224  
5.12 Write-Off of Material Investments 2224   5.13 Capitalization 2224   5.14
Anti-Money Laundering and Anti-Terrorism Laws 2224   5.15 Anti-Bribery and
Anti-Corruption Laws 2325   5.16 Insurance 2426   5.17 Nature of Business 2426  
5.18 Adverse Agreements, Etc. 2426   5.19 Employee and Labor Matters 2426   5.20
Intellectual Property 2527

 



 

 

 

  5.21 No Default or Event of Default 2527   5.22 Excluded Assets 2527       6.
AFFIRMATIVE COVENANTS 2527   6.1 Legal Status; Government Compliance 2527   6.2
Financial Statements, Reports, Certificates 2527   6.3 Taxes; Pensions 2628  
6.4 Operating Accounts 2729   6.5 Minimum Liquidity 2729   6.6 Litigation
Cooperation 2729   6.7 Additional Guarantors 2729   6.8 Board Observation Rights
2830   6.9 Anti-Bribery and Anti-Corruption Laws; Anti-Money Laundering and
Anti-Terrorism Laws 2831   6.10 Keeping of Records and Books of Account 2931  
6.11 Audits and Collateral Monitoring 2931   6.12 Maintenance of Insurance 2931
  6.13 Obtaining of Permits, Etc. 2932   6.14 Further Assurances 3032   6.15
Loss Payee and Additional Insured Endorsements 3032   6.16 Lender Meetings 3032
      7. NEGATIVE COVENANTS 3032   7.1 Dispositions 3032   7.2 Change in
Control; Jurisdiction of Formation 3032   7.3 Portfolio Diversification
Requirements/Concentration Limits 30Limitation on Expenses 33   7.4 Mergers or
Acquisitions 3133   7.5 Special Purpose 3133   7.6 Encumbrance 3234   7.7
Maintenance of Collateral Accounts 3234   7.8 Distributions; Investments 3234  
7.9 Transactions with Affiliates 3234   7.10 [Reserved] 3234   7.11 Fundamental
Changes; Dispositions 3235   7.12 Sale and Leaseback Transactions 3235   7.13
Federal Reserve Regulations 3235   7.14 Modifications of Indebtedness,
Organizational Documents and Certain Other Agreements; Etc. 3235   7.15
Anti-Money Laundering and Anti-Terrorism Laws 3335   7.16 Anti-Bribery and
Anti-Corruption Laws 3436   7.17 Compliance 3436   7.18 Limitations on Negative
Pledges 3436   7.19 Use of Proceeds 3436   7.20 Employee and Director
Compensation 3437       8. EVENTS OF DEFAULT 3537   8.1 Payment Default 3537  
8.2 Covenant Default 3537   8.3 Material Adverse Change 3537   8.4 Change in
Control 3537   8.5 Attachment; Levy; Restraint on Business 3537

 



 

 

 

  8.6 Insolvency 3538   8.7 Security Documents 3638   8.8 Judgments 3638   8.9
Misrepresentations 3638   8.10 ERISA 3638   8.11 Investment Company 3638   8.12
Governmental Approvals 3638   8.13 Unenforceability of any Loan Document 3639  
8.14 Minimum Appraised Value 3639   8.15 Minimum Consolidated Tangible Net Worth
37[Reserved] 39   8.16 Criminal Proceedings; Civil Proceedings 3739   8.17
Failure to Pay Other Indebtedness 3739       9. LENDER’S RIGHTS AND REMEDIES
3739   9.1 Rights and Remedies 3739   9.2 [Reserved] 3840   9.3 Application of
Payments and Proceeds 3841   9.4 Collateral Agent’s Liability for Collateral
4143   9.5 No Waiver; Remedies Cumulative 4143   9.6 Demand Waiver 4143      
10. AGENTS 4144   10.1 Appointment 4144   10.2 Nature of Duties; Delegation 4243
  10.3 Rights, Exculpation, Etc. 4245   10.4 Reliance 4345   10.5
Indemnification 4346   10.6 Agents Individually 4446   10.7 Successor Agent 4446
  10.8 Collateral Matters 4447   10.9 Agency for Perfection 4648   10.10 No
Reliance on any Agent’s Customer Identification Program 4648   10.11 No Third
Party Beneficiaries 4649   10.12 No Fiduciary Relationship 4749   10.13 Reports;
Confidentiality; Disclaimers 4749   10.14 Collateral Custodian 4749   10.15
Collateral Agent May File Proofs of Claim 4750   10.16 Expenses; Taxes;
Attorneys’ Fees 4850       11. NOTICES 4951       12. GOVERNING LAW, CONSENT TO
JURISDICTION, SERVICE OF PROCESS, VENUE AND JURY TRIAL WAIVER 4951       13.
GENERAL PROVISIONS 5153   13.1 [Reserved] 5153   13.2 Indemnification 5153  
13.3 Time of Essence 5254   13.4 [Reserved] 5254   13.5 [Reserved] 5254   13.6
Amendments, Etc. 5254   13.7 Integration 5355   13.8 [Reserved] 5355

 



 

 

 

  13.9 Survival 5355   13.10 Confidentiality 5355   13.11 USA PATRIOT ACT 5456  
13.12 [Reserved] 5456   13.13 Right of Set-Off 5456   13.14 Severability 5456  
13.15 Assignments and Participations 5456   13.16 Counterparts 5760   13.17
Consent by the Agents and Lenders 5860   13.18 No Party Deemed Drafter 5860  
13.19 Reinstatement; Certain Payments 5860   13.20 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 5860       14. DEFINITIONS 5961   14.1
Definitions 5961   14.2 Certain Matters of Construction 7681

 

 

 

 

Schedules and Exhibits

 

Schedule 2.1.1(a) Lenders’ Commitments Schedule 3.1(a)(v) Permitted Liens
Schedule 5.8(a) Permitted Investments Schedule 5.8(b) Portfolio Securities
Subject to Stock Restrictions Schedule 5.13 Loan Party Capitalization Schedule
5.16 Insurance Maintained by the Loan Parties Schedule 5.17(a) Nature of
Borrower’s Business Schedule 5.17(c) BVI Subsidiary Assets Schedule 5.20
Registered Intellectual Property Schedule 6.4 Borrower Deposit Accounts Schedule
14.1 Designated Accounts     Exhibit A Form of LIBOR Notice Exhibit B Form of
Payment/Advance Form Exhibit C Form of Promissory Note Exhibit D Form of Pledge
and Security Agreement Exhibit E Form of Solvency Certificate Exhibit F Form of
Secretary’s Certificate Exhibit G Form of Portfolio Report Exhibit H Form of
Compliance Certificate Exhibit I Form of Material Event Report Exhibit J Form of
Joinder Agreement Exhibit K Form of Assignment and Acceptance Agreement Exhibit
L Form of Landlord Lien Subordination Agreement Exhibit M Form of Miscellaneous
Securities Report

 



 

 

 

LOAN AND GUARANTY AGREEMENT

 

THIS LOAN AND GUARANTY AGREEMENT (this “Agreement”) dated as of May 11, 2017 by
and among SAFEGUARD SCIENTIFICS, INC., a Pennsylvania corporation (“Borrower”),
with offices located at 170 North Radnor-Chester Road, Suite 200, Radnor,
Pennsylvania 19087, and each Person listed as a “Guarantor” on the signature
pages hereto (together with each other Person that executes a Joinder Agreement
and becomes a “Guarantor” hereunder or otherwise guaranties all or any part of
the Obligations (as defined below), each a “Guarantor” and collectively, the
“Guarantors”), the lenders from time to time party hereto (each a “Lender” and
collectively, the “Lenders”), HPS INVESTMENT PARTNERS, LLC, a Delaware limited
liability company (“HPSIP”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”), and HPSIP, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”), provides the terms on which the Lenders shall
lend to Borrower and Borrower shall repay the Lenders. The parties agree as
follows:

 

1.            ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall, unless otherwise expressly
provided herein, be construed in accordance with GAAP. Calculations and
determinations, unless otherwise expressly provided herein, must be made in
accordance with GAAP. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 14. All other terms contained in
this Agreement, unless otherwise expressly provided herein, shall have the
meaning provided by the Code to the extent such terms are defined therein.

 

2.            LOAN AND TERMS OF PAYMENT

 

2.1          Promise to Pay. Borrower hereby unconditionally promises to pay the
Lenders the outstanding principal amount of all Advances and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

 

2.1.1       RevolvingThe Advances.

 

(a)            Availability.

 

(i)       (a) Availability. Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties herein set forth,
each Revolving Lender severally agrees to make Revolving Advances, at any time
prior to the Revolving Availability Termination Date, in an aggregate principal
amount at any time outstanding not exceeding such Lender’s Revolving Commitment.
Notwithstanding the foregoing, the aggregate principal amount of all Revolving
Advances at any time outstanding shall not exceed the Total Revolving
Commitment. Within the foregoing limits, Borrower may borrow, repay and
reborrow, the Revolving Advances on or after the Effective Date and prior to the
MaturityRevolving Availability Termination Date, subject to the terms,
provisions and limitations set forth herein. Any principal amount of the
Revolving Advances which is repaid or prepaid on or after the Revolving
Availability Termination Date may not be reborrowed.

 

(ii)       Subject to the terms and conditions of this Agreement and relying
upon the representations and warranties herein set forth, each Term Lender
severally agrees to make the Term Advance to the Borrower on the Second
Amendment Effective Date, in an aggregate principal amount not to exceed the
amount of such Lender’s Term Commitment. Notwithstanding the foregoing, the
aggregate principal amount of the Term Advance made on the Second Amendment
Effective Date shall not exceed the Total Term Commitment. Any principal amount
of the Term Advance which is repaid or prepaid may not be reborrowed.

 



 1 

 

 

(b)           Termination; Repayment. The Commitments terminate on the Maturity
Date, when the principal amount of all Advances, the unpaid interest thereon,
and all other Obligations shall be immediately due and payable.

 

(c) Prepayment. At Borrower’s option, Borrower may, (i) upon at least three (3)
Business Days’ written notice to the Administrative Agent in the case of a LIBOR
Rate Advance and (ii) upon at least one (1) Business Days’ written notice to the
Administrative Agent in the case of a Reference Rate Advance, prepay any or all
of the Advances under this Agreement without premium or penalty; provided, that,
each prepayment made pursuant to this Section 2.1.1(c) in connection with any
reduction of the Commitments shall be accompanied by the payment of the
Applicable Premium payable in connection with such reduction of the Commitments.

 

(i)       The Revolving Commitments terminate, and the Revolving Commitment of
each Lender shall automatically and permanently be reduced to zero, on the
Revolving Availability Termination Date. The principal amount of all Revolving
Advances, the unpaid interest on Revolving Advances, and all other Revolving
Obligations shall be immediately due and payable on the Maturity Date, or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement.

 

(ii)       Each Lender’s Term Commitment shall terminate immediately and without
further action on the Second Amendment Effective Date after giving effect to the
funding of such Lender’s Term Commitment on such date. The outstanding principal
amount of the Term Advance, the unpaid interest on the Term Advance, and all
other Term Obligations shall be immediately due and payable on the Maturity Date
or, if earlier, on the date on which they are declared due and payable pursuant
to the terms of this Agreement.

 

2.2          Revolving Overadvances. If, at any time prior to the Revolving
Availability Termination Date, the aggregate outstanding principal amount of any
or all Revolving Advances exceeds the Total Revolving Commitment, Borrower shall
immediately pay to the Administrative Agent for the account of the applicable
Lenders in cash such excess (the “Revolving Overadvance”). Borrower shall not
obtain any Revolving Advance hereunder if the making of such Revolving Advance
shall result in ana Revolving Overadvance.

 

2.3          Payment of Interest on the Advances.

 

(a)           Interest Rate and Interest Payment. Subject to Section 2.3(b), at
the option of Borrower, (i) each AdvanceRevolving Advance shall be either a
Reference Rate Advance or a LIBOR Rate Advance and (ii) the Term Advance or any
portion thereof shall be either a Reference Rate Advance or a LIBOR Rate
Advance. Each Revolving Advance that is a Reference Rate Advance and each
portion of the Term Advance that is a Reference Rate Advance shall bear interest
on the principal amount thereof from time to time outstanding, from the date of
such Advance (or portion of the Term Advance) until repaid at a rate per annum
equal to the Reference Rate plus the Applicable Margin. Each Revolving Advance
that is a LIBOR Rate Advance and each portion of the Term Advance that is a
LIBOR Rate Advance shall bear interest on the principal amount thereof from time
to time outstanding, from the date of such Advance until repaid at a rate per
annum equal to the Reference Rate plus the Applicable Margin. Each LIBOR Rate
Advance shall bear interest on the principal amount thereof from time to time
outstanding, from the date of such Advance until repaid, at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for such Advance (or
portion of the Term Advance) plus the Applicable Margin. Notwithstanding
anything to the contrary, the LIBOR Rate shall in no event be less than 1.00%
per annum at any time. Interest on each Advance shall be payable (i) in the case
of any Reference Rate Advance, monthly, in arrears, on the first Business Day of
each month, commencing on the first day of the month following the month in
which such Advance is made, (ii) in the case of any LIBOR Rate Advance, on the
last day of the Interest Period applicable thereto and (iii) in all cases, at
the Maturity Date (whether upon demand, by acceleration or otherwise). Payments
of principal and/or interest received after 12:00 p.m. New York time may be
considered received at the opening of business on the next Business Day. When
any payment is due on a day that is not a Business Day, the payment shall be due
the next Business Day and all fees or interest, as applicable, shall continue to
accrue until paid. Borrower hereby authorizes the Administrative Agent to, and
the Administrative Agent may, from time to time, charge the Loan Account
pursuant to Section 9.3 with the amount of any interest payment due hereunder.

 



 2 

 

 

(b)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is 3.00% above the rate that is otherwise applicable thereto
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.3(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of the Secured Parties. Interest at the Default
Rate shall be payable on demand.

 

(c)           Adjustment to Interest Rate. Changes to the interest rate of any
Advance based on changes to the LIBOR Rate shall be effective on the effective
date of any change to the LIBOR Rate and to the extent of any such change.

 

(d)           Interest Computation. Interest shall be computed for the actual
number of days elapsed on the basis of (i) a 360-day year, with respect to LIBOR
Rate Advances, and (ii) a 365/366-day year, with respect to Reference Rate
Advances.

 

(e)           Audits, Appraisals and Collateral Monitoring Fees. Borrower
acknowledges that pursuant to Section 6.11, representatives of the Agents may
visit any or all of the Loan Parties and/or conduct inspections, audits,
valuations, appraisals and/or examinations of any or all of the Loan Parties at
any time and from time to time. Borrower agrees to pay the cost of all visits,
inspections, audits, valuations, appraisals and/or examinations conducted by or
on behalf of the Agents; provided, that so long as no Default or Event of
Default shall have occurred and be continuing, Borrower shall not be obligated
to reimburse the Agents for more than four (4) valuations or appraisals during
any calendar year.

 

2.4          Reduction of Commitments; Mandatory Prepayments.

 

(a)           Reduction of Commitments.

 

(i)       (a) Optional Reduction ofRevolving Commitments. Borrower may, at any
time prior to the Revolving Availability Termination Date, reduce the Revolving
Commitments to an amount (which may be zero) not less than the sum of (i) the
aggregate unpaid principal amount of all Revolving Advances then outstanding
(after taking into account any payment of principal amount of Revolving Advances
made in connection with such reduction of Revolving Commitments) and (ii) the
aggregate principal amount of all Revolving Advances not yet made as to which a
notice has been given under Section 2.11(a). Each such reduction shall be (A) in
an amount which is an integral multiple of One Million Dollars ($1,000,000) (or
by the full amount of the Revolving Commitments in effect immediately prior to
such reduction if such amount at that time is less than One Million Dollars
($1,000,000)), (B) made by providing not less than five (5) Business Days’ prior
written notice to the Administrative Agent, (C) irrevocable and (D) accompanied
by the payment of the Applicable Premium payable in connection with such
reduction of the Revolving Commitments. Once reduced, the Revolving Commitments
may not be increased. The Total Revolving Commitment shall terminate at 12:00
a.m. (New York City time) on the Revolving Availability Termination Date.

 

(ii)       Term Advance. The Total Term Commitment shall terminate at 5:00 p.m.
(New York City time) on the Second Amendment Effective Date.

 



 3 

 

 

(b)           Mandatory Prepayment.

 

(i)       Mandatory Prepayments.

 

(A)       (i) Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), Borrower
shall prepay the outstanding amount of the Advances in accordance with Section
2.4(c) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection therewith. The provisions of this Section 2.4(b)(i)
2.4(b)(i)(A) shall not be deemed to be implied consent to any such issuance or
incurrence otherwise prohibited by the terms and conditions of this Agreement.

 

(B)       (ii) Within two (2) Business Days after any Extraordinary Disposition
by any Loan Party or any of its Subsidiaries, Borrower shall prepay the
outstanding principal amount of the Advances in accordance with Section 2.4(c)
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such Disposition. Nothing contained in this Section 2.4(b)(ii)
2.4(b)(i)(B) shall permit any Loan Party to make any Disposition other than in
accordance with Section 7.1.

 

(C)       (iii) Within two (2) Business Days after the receipt by any Loan Party
or any of its Subsidiaries of Net Cash Proceeds from any Extraordinary Receipts
which exceed Five Million Dollars ($5,000,000) from any one event or a series of
related events, Borrower shall prepay the outstanding principal of the Advances
in accordance with Section 2.4(c) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith.

 

(D)       If, as of any Quarter End Date, the aggregate amount of cash or Cash
Equivalents of the Borrower and its Subsidiaries taken together exceeds Fifty
Million Dollars ($50,000,000), then within fifteen (15) days after such Quarter
End Date, Borrower shall prepay the outstanding principal amount of the Advances
plus any applicable interest and Applicable Premium in accordance with Section
2.4(c) in an amount equal to 100% of such excess.

 

(ii)       Optional Prepayment.

 

(A)       Revolving Advances. At Borrower’s option, Borrower may, (1) upon at
least three (3) Business Days’ written notice to the Administrative Agent in the
case of a LIBOR Rate Advance and (2) upon at least one (1) Business Days’
written notice to the Administrative Agent in the case of a Reference Rate
Advance, prepay any or all of the Revolving Advances under this Agreement
without premium or penalty; provided, that, (x) each prepayment made pursuant to
this Section 2.4(b)(ii)(A) in connection with any reduction of the Revolving
Commitments prior to the Revolving Availability Termination Date shall be
accompanied by the payment of the Applicable Premium payable in connection with
such reduction of the Revolving Commitments and (y) each prepayment made
pursuant to this Section 2.4(b)(ii)(A) on or after the Revolving Availability
Termination Date shall be irrevocable and accompanied by the payment of (i)
accrued interest to the date of such payment on the amount prepaid and (ii) the
Applicable Premium payable in connection with such prepayment of Revolving
Advances.

 



 4 

 

 

(B)       Term Advance. The Borrower may, at any time and from time to time,
upon at least five (5) Business Days’ prior written notice to the Administrative
Agent, prepay the principal of the Term Advance, in whole or in part. Each
prepayment made pursuant to this Section 2.4(b)(ii)(B) shall be irrevocable and
accompanied by the payment of (1) accrued interest to the date of such payment
on the amount prepaid and (2) the Applicable Premium payable in connection with
such prepayment of the Term Advance.

 

(C)       Termination of Agreement. The Borrower may, upon at least five (5)
days’ prior written notice to the Administrative Agent, terminate this Agreement
by paying to the Administrative Agent, in cash, the Obligations (excluding any
Contingent Indemnity Obligations) in full, plus the Applicable Premium, if any,
payable in connection with such termination of this Agreement; provided that
such notice may provide that it is conditioned upon the consummation of other
financing or the consummation of a sale of Equity Interests, in which case, such
notice may be revoked or extended by the Borrowers if any such condition is not
satisfied prior to the date of termination of this Agreement in such notice. If
the Borrower has sent a notice of termination pursuant to this Section
2.4(b)(ii)(C), then the Lenders’ obligations to extend credit hereunder shall
terminate and the Borrower shall be obligated to repay the Obligations (but
excluding any Contingent Indemnity Obligations) in full, plus the Applicable
Premium payable in connection with such termination of this Agreement on the
date set forth as the date of termination of this Agreement in such notice
(except as revoked or extended as provided above).

 

(c)           Application of Payments. Each prepayment pursuant to this Section
2.4 (other than pursuant to Section 2.4(b)(ii)) shall be applied to
Advancesfirst, to the Term Advance, until paid in full and second, to the
Revolving Advances (with a corresponding permanent reduction in the Revolving
Commitments if such prepayment is made prior to the Revolving Availability
Termination Date), until paid in full. In addition, the Total Revolving
Commitment shall be permanently reduced by the amount of each prepayment of
Revolving Advances required to be made pursuant to this Section 2.4, (with a
corresponding permanent reductions to the Commitmentsreduction in the Revolving
Commitments if such prepayment is made prior to the Revolving Availability
Termination Date). Notwithstanding the foregoing, after the occurrence and
during the continuance of an Event of Default, if the Collateral Agent has
elected, or has been directed by the Required Lenders, to apply payments in
respect of any Obligations in accordance with Section 9.3(c)(ii), prepayment
required under this Section 2.4 shall be applied in the manner set forth in
Section 9.3(c)(ii).

 

(d)           Interest and Fees. Any prepayment made pursuant to this Section
2.4 shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.7, (iii) the Applicable Premium payable in connection with such
prepayment or such reduction of Revolving Commitments in accordance with Section
2.5(d) and (iv) if such prepayment would reduce the amount of the outstanding
Advances to zero at a time when the Total Revolving Commitment has been
terminated, such prepayment shall be accompanied by the payment of all fees
accrued to such date pursuant to Section 2.5.

 

(e)           Cumulative Prepayments. Except as otherwise expressly provided in
this Section 2.4, payments with respect to any subsection of this Section 2.4
are in addition to payments made or required to be made under any other
subsection of this Section 2.4.

 



 5 

 

 

(f)           Waivable Mandatory Prepayments. Anything contained herein to the
contrary notwithstanding, in the event that Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Advances
pursuant to Section 2.4(b)2.4(b)(i), not less than two (2) Business Days prior
to the date on which Borrower is required to make such Waivable Mandatory
Prepayment (the “Required Prepayment Date”), Borrower shall notify, in writing,
the Administrative Agent of the amount of such prepayment and the Administrative
Agent will promptly thereafter notify each Lender of the amount of such Lender’s
Pro Rata Share of such Waivable Mandatory Prepayment and such Lender’s option to
refuse such amount. Each Lender may exercise its option to refuse such Waivable
Mandatory Prepayment by giving written notice to Borrower and the Administrative
Agent of its election to do so on or before the first Business Day prior to the
Required Prepayment Date (it being understood that if a Lender does not notify
Borrower and the Administrative Agent of its election to exercise such option on
or before the first Business Day prior to the Required Prepayment Date, it shall
be deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, Borrower shall pay to the Administrative Agent the
amount of the Waivable Mandatory Prepayment, which amount shall be applied (i)
in an amount equal to that portion of the Waivable Mandatory Prepayment payable
to those Lenders that have elected not to exercise such option, to prepay the
Advances of such Lenders (which prepayment shall be applied to prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(c)), (ii) to the extent of any excess, to those Lenders that have (x)
elected not to exercise such option and (y) notified the Administrative Agent
prior to the Required Prepayment Date that they have elected to accept such
excess, on a pro rata basis to prepay the Advances of such Lenders (which
prepayment shall be applied to prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(c)), and (iii) to the extent of any
remaining excess, to Borrower for working capital and general corporate
purposes.

 

2.5          Fees. Borrower shall pay to the Lenders:

 

(a)           [Reserved].

 

(b) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line Fee”),
which fee shall be paid quarterly to the Administrative Agent for the account of
the Lenders, in accordance with their Pro Rata Shares, in arrears, on the last
day of each fiscal quarter, in an amount equal to (i) 0.75% per annum calculated
on the average unused portion of the Total Commitment for such quarter up to
Twenty-Five Million Dollars ($25,000,000) and (ii) the interest that would have
been applicable to LIBOR Rate Advances with an Interest Period of one (1) month
at such time calculated on the average unused portion of the Total Commitment
for such fiscal quarter in excess of Twenty-Five Million Dollars ($25,000,000).

 

(b)           [Reserved].

 

(c)           Expenses; Etc. All amounts due pursuant to Section 10.16 through
and after the Effective Date, when due.

 

(d)           Applicable Premium.

 

(i)       Upon the occurrence of an Applicable Premium Trigger Event, Borrower
shall pay to the Administrative Agent, for the account of the applicable Lenders
in accordance with their Pro Rata Shares, the Applicable Premium.

 

(ii)       Any Applicable Premium payable in accordance with this Section 2.5(d)
shall be presumed to be equal to the liquidated damages sustained by the Lenders
as the result of the occurrence of the Applicable Premium Trigger Event and the
Loan Parties agree that it is reasonable under the circumstances currently
existing. THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.

 



 6 

 

 

(iii)       The Loan Parties expressly agree that: (A) the Applicable Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then-prevailing market rates at the
time payment is made; (C) there has been a course of conduct between Lenders and
the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to the
Lenders to provide the Commitments and make the Advances; and (F) the Applicable
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Agents and Lenders and that it would be impractical
and extremely difficult to ascertain the actual amount of damages to the Agent
and Lenders or profits lost by the Agents and Lenders as a result of such
Applicable Premium Trigger Event.

 

(iv)       Nothing contained in this Section 2.5(d) shall permit any prepayment
of theany Advances or reduction of the Revolving Commitments not otherwise
permitted by the terms of this Agreement or any other Loan Document.

 

(e)           Fee LetterLetters. As and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee LetterLetters.

 

2.6           LIBOR Option.

 

(a)           Borrower may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Advances be charged at a rate of interest
based upon the LIBOR Rate (the “LIBOR Option”) by notifying the Administrative
Agent prior to 12:00 noon New York time at least three (3) Business Days prior
to (i) the proposed Funding Date of ana Revolving Advance or the Term Advance
(as provided in Section 2.11), (ii) in the case of the conversion of a Reference
Rate Advance to a LIBOR Rate Advance, the commencement of the proposed Interest
Period or (iii) in the case of the continuation of a LIBOR Rate Advance as a
LIBOR Rate Advance, the last day of the then current Interest Period (the “LIBOR
Deadline”). If such notice of conversion or continuation fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Revolving Advances or the Term Advance and an Interest Period
pursuant to this Section 2.6(a) shall be made by delivery to the Administrative
Agent of (A) a Payment/Advance Form (in the case of the initial making of a
Revolving Advance or the Term Advance) in accordance with Section 2.11 or (B) a
LIBOR Notice prior to the LIBOR Deadline. Promptly upon its receipt of each such
LIBOR Notice, the Administrative Agent shall notify each of the Revolving
Lenders or Term Lenders, as applicable. Each LIBOR Notice shall be irrevocable
and binding on Borrower.

 

(b)           Interest on LIBOR Rate Advances shall be payable in accordance
with Section 2.3. On the last day of each applicable Interest Period, unless
Borrower shall have properly exercised the LIBOR Option with respect thereto,
the interest rate applicable to such LIBOR Rate Advances automatically shall
convert to the rate of interest then applicable to Reference Rate Advances of
the same type hereunder. At any time that a Default or an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that any portion of the Revolving Advances or Term Advance bear interest at the
LIBOR Rate and the Administrative Agent shall have the right to convert the
interest rate on all outstanding LIBOR Rate Advances to the rate of interest
then applicable to Reference Rate Advances of the same type hereunder on the
last day of the then current Interest Period.

 

(c)           Borrower may, on any Business Day of the then-current Interest
Period applicable to any outstanding LIBOR Rate Advance, or on any Business Day
with respect to Reference Rate Advances, convert any such Advance into another
type of Advance (i.e., a Reference Rate Advance or a LIBOR Rate Advance) in the
same aggregate principal amount, provided, that any conversion of a LIBOR Rate
Advance not made on the last Business Day of the then current Interest Period
applicable to such LIBOR Rate Advance shall be subject to Section 2.7. If
Borrower desires to convert an Advance, Borrower shall deliver to the
Administrative Agent a LIBOR Notice by no later than 12:00 noon New York time
(i) on the day which is three (3) Business Days’ prior to the date on which such
conversion is to occur with respect to a conversion from a Reference Rate
Advance to a LIBOR Rate Advance, or (ii) on the day which is one (1) Business
Day prior to the date on which such conversion is to occur with respect to a
conversion from a LIBOR Rate Advance to a Reference Rate Advance, specifying, in
each case, the date of such conversion, the Advances to be converted and if the
conversion is from a Reference Rate Advance to a LIBOR Rate Advance, the
duration of the first Interest Period therefor. If such notice of conversion
from a Reference Rate Advance to a LIBOR Rate Advance fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

 



 7 

 

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, Borrower (i) shall have not more than five (5) LIBOR Rate Advances in
effect at any given time, and (ii) only may exercise the LIBOR Option for LIBOR
Rate Advances of at least Five Hundred Thousand Dollars ($500,000) and integral
multiples of One Hundred Thousand Dollars ($100,000) in excess thereof.

 

(e)           Borrower may prepay LIBOR Rate Advances at any time; provided,
that in the event that LIBOR Rate Advances are prepaid on any date that is not
the last day of the Interest Period applicable thereto, including as a result of
any mandatory prepayment pursuant to Section 2.4(b) 2.4(b)(i) or any application
of payments or proceeds of Collateral in accordance with Section 9.3 or for any
other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold the Agents and Lenders
harmless against any and all Funding Losses in accordance with Section 2.7.

 

(f)            Anything to the contrary contained herein notwithstanding,
neither any Agent nor any Lender, nor any of their participants, is required to
actually acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues at the LIBOR Rate. The provisions of
this Section 2 shall apply as if each Lender or its participants had match
funded any Obligation as to which interest is accruing at the LIBOR Rate by
acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Advances.

 

2.7          Funding Losses. In connection with each Advance, Borrower shall
indemnify, defend, and hold the Agents and Lenders harmless against any loss,
cost, or expense incurred by any Agent or any Lender as a result of (a) the
payment of any principal of any LIBOR Rate Advance other than on the last day of
an Interest Period applicable thereto (including as a result of a Default or an
Event of Default or any mandatory prepayment required pursuant to Section
2.4(b)2.4(b)(i)), (b) the conversion of any LIBOR Rate Advance other than on the
last day of the Interest Period applicable thereto (including as a result of a
Default or an Event of Default), or (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Advance on the date specified in a Payment/Advance Form
delivered pursuant hereto (such losses, costs, and expenses, collectively,
“Funding Losses”). Funding Losses shall, with respect to any Agent or any
Lender, be deemed to equal the amount reasonably determined by such Agent or
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such LIBOR Rate Advance had such event
not occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then-current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period therefor), minus (ii)
the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of an
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
such Agent or such Lender is entitled to receive pursuant to this Section 2.7
shall be conclusive absent manifest error.

 



 8 

 

 

2.8          Taxes.

 

(a)           Any and all payments by or on account of any Loan Party hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any and all Taxes, except as required by applicable law. If any
Loan Party shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to any Secured Party (or any transferee or assignee thereof,
including a participation holder (any such entity, a “Transferee”)), (i) the
applicable Withholding Agent shall make such deductions, (ii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount necessary such that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.8) such Secured Party (or such Transferee) receives the amount
equal to the sum it would have received had no such deductions been made.

 

(b)           In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes. Each
Loan Party shall deliver to each Secured Party official receipts in respect of
any Taxes or Other Taxes payable hereunder promptly after payment of such Taxes
or Other Taxes.

 

(c)           The Loan Parties hereby jointly and severally indemnify and agree
to hold each Secured Party harmless from and against Indemnified Taxes
(including, without limitation, Taxes and Other Taxes imposed on any amounts
payable under this Section 2.8) paid by such Person, whether or not such
Indemnified Taxes were correctly or legally asserted. Such indemnification shall
be paid within ten (10) days from the date on which any such Person makes
written demand therefore specifying in reasonable detail the nature and amount
of such Indemnified Taxes.

 

(d)           Each Lender (or Transferee) shall, at such times as are reasonably
requested by Borrower or the Administrative Agent, provide Borrower and the
Administrative Agent with any documentation prescribed by law or reasonably
requested by Borrower or the Administrative Agent (as applicable) certifying as
to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. In addition, any Lender (or Transferee), if reasonably requested
by Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower or the
Administrative Agent as will enable Borrower or the Administrative Agent (as
applicable) to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Each Lender (or Transferee)
shall, whenever a change in circumstances renders such documentation inaccurate
in any material respect, deliver promptly to Borrower or the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by Borrower or the Administrative Agent) or
promptly notify Borrower or the Administrative Agent in writing of its inability
to do so. Unless the applicable Loan Party or Lender (or Transferee) has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for such Lender (or Transferee) are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the applicable Loan Party or Lender (or Transferee) shall withhold
amounts required to be withheld by applicable law from such payments at the
applicable statutory rate. Notwithstanding any other provision of this Section
2.8(d), no Lender (or Transferee) shall be required to provide or deliver any
document or form pursuant to this Section 2.8(d) (x) that such Lender (or
Transferee) is not legally able to deliver or (y) (other than such documentation
set forth in Sections 2.8(d)(i), 2.8(d)(ii) and 2.8(d)(iv) below) if in such
Lender’s (or Transferee’s) judgment such provision or delivery would subject
such Lender (or Transferee) to any unreimbursed cost or expense or would
otherwise prejudice the legal or commercial position of such Lender (or
Transferee). Without limiting the foregoing:

 

(i)       If a Lender (or Transferee) is a United States person (as defined in
Section 7701(a)(30) of the Internal Revenue Code), such Lender (or Transferee)
shall deliver to Borrower and the Administrative Agent, on or before the date on
which it becomes a party to this Agreement, two properly completed and duly
signed original copies of Internal Revenue Service Form W-9 certifying that
Lender is exempt from U.S. federal backup withholding tax.

 



 9 

 

 

(ii)       If a Lender (or Transferee) is not a United States person (as defined
in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”), such Lender (or
Transferee) shall deliver to Borrower and the Administrative Agent, on or before
the date on which it becomes a party to this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent), whichever
of the following is applicable:

 

(A)       two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party, and such other documentation as required under the Code,

 

(B)       two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(C)       in the case that Lender (or Transferee) is claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate (any such certificate a “Certificate Regarding Non-Bank Status”)
certifying that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower,
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
interest payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (B) two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E (or any successor forms), or

 

(D)       to the extent such Lender (or Transferee) is not the beneficial owner,
Internal Revenue Service Form W-8IMY (or any successor forms) of Lender (or
Transferee), accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a
Certificate Regarding Non-Bank Status, or Form W-9, or Form W-8IMY.

 

(iii)       Any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iv)       If a payment made to a Lender (or Transferee) under any Loan Document
would be subject to U.S. federal withholding Tax imposed under FATCA if such
Lender (or Transferee) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender (or Transferee) shall
deliver to Borrower or the Administrative Agent at the time or times prescribed
by laws and at such time or times reasonably requested by Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower or the Administrative Agent to comply
with their obligations under FATCA and to determine whether such Lender (or
Transferee) has or has not complied with such Lender’s obligations under FATCA
and, if necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.8(d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 



 10 

 

 

(e)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.8 (including by the payment of additional
amounts pursuant to this Section 2.8), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.8 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(f)           The obligations of the Loan Parties under this Section 2.8 shall
survive the termination of this Agreement and the payment of the Advances and
all other amounts payable hereunder.

 

2.9           Increased Costs and Reduced Return.

 

(a)           If any Secured Party shall have determined that any Change in Law
shall (i) subject such Secured Party, or any Person controlling such Secured
Party to any Tax with respect to this Agreement or any Advance made by such
Secured Party or change the basis of taxation of payments to such Secured Party
or any Person controlling such Secured Party of any amounts payable hereunder
(except for Indemnified Taxes and Excluded Taxes), (ii) impose, modify or deem
applicable any reserve, special deposit or similar requirement against any
Advance, or against assets of or held by, or deposits with or for the account
of, or credit extended by, such Secured Party or any Person controlling such
Secured Party or (iii) impose on such Secured Party or any Person controlling
such Secured Party any other condition regarding this Agreement or any Advance,
and the result of any event referred to in clauses (i), (ii) or (iii) above
shall be to increase the cost to such Secured Party of making any Advance or
agreeing to make any Advance, or to reduce any amount received or receivable by
such Secured Party hereunder, then, upon demand by such Secured Party, Borrower
shall pay to such Secured Party such additional amounts as will compensate such
Secured Party for such increased costs or reductions in amount.

 

(b)           If any Secured Party shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Secured Party or any Person controlling such Secured
Party, and such Secured Party determines that the amount of such capital is
increased as a direct or indirect consequence of any Advances made or maintained
or any guaranty or participation with respect thereto, such Secured Party’s or
such other controlling Person’s other obligations hereunder, or (ii) has or
would have the effect of reducing the rate of return on such Secured Party’s or
such other controlling Person’s capital to a level below that which such Secured
Party or such controlling Person could have achieved but for such circumstances
as a consequence of any Advances made or maintained or any guaranty or
participation with respect thereto or any agreement to make Advances or such
Secured Party’s or such other controlling Person’s other obligations hereunder
(in each case, taking into consideration, such Secured Party’s or such other
controlling Person’s policies with respect to capital adequacy), then, upon
demand by such Secured Party, Borrower shall pay to such Secured Party from time
to time such additional amounts as will compensate such Secured Party for such
cost of maintaining such increased capital or such reduction in the rate of
return on such Secured Party’s or such other controlling Person’s capital.

 



 11 

 

 

(c)           All amounts payable under this Section 2.9 shall bear interest
from the date that is ten (10) days after the date of demand by any Secured
Party until payment in full to such Secured Party at the Reference Rate. A
certificate of such Secured Party claiming compensation under this Section 2.9,
specifying the event herein above described and the additional amount due shall
be final and conclusive absent manifest error.

 

(d)           Failure or delay on the part of any Secured Party to demand
compensation pursuant to the foregoing provisions of this Section 2.9 shall not
constitute a waiver of such Secured Party’s right to demand such compensation.

 

(e)           The obligations of the Loan Parties under this Section 2.9 shall
survive the termination of this Agreement and the payment of the Advances and
all other amounts payable hereunder.

 

2.10       Change in Law; Illegality; Inability to Determine Interest Rates.

 

(a)           The LIBOR Rate may be adjusted by the Administrative Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor) which additional or
increased costs would increase the cost of funding Advances bearing interest at
the LIBOR Rate. In any such event, the affected Lender shall give Borrower and
the Administrative Agent notice of such a determination and adjustment and, upon
its receipt of the notice from the affected Lender, Borrower may, by notice to
such affected Lender, require such Lender to furnish to Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment.

 

(b)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain any LIBOR Rate Advance or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Borrower and the
Administrative Agent and (i) in the case of any LIBOR Rate Advances that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Advance, and interest
upon the LIBOR Rate Advances thereafter shall accrue interest at the rate then
applicable to Reference Rate Advances of the same type hereunder, and (ii)
Borrower shall not be entitled to elect the LIBOR Option (including in any
borrowing, conversion or continuation then being requested) until such Lender
determines that it would no longer be unlawful or impractical to do so.

 

(c)           The obligations of the Loan Parties under this Section 2.10 shall
survive the termination of this Agreement and the payment of the Advances and
all other amounts payable hereunder.

 



 12 

 

 

2.11        Making the Advances. With respect to the making of Advances:

 

(a)           Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall give the Administrative Agent
written notice substantially in the form of the Payment/Advance Form by 12:00
noon New York time on the date which is (a) three (3) Business Days prior to the
Funding Date of the Advance (or such period shorter than three (3) Business Days
as may be agreed by the Administrative Agent), in the case of the initial
Revolving Advance to be made on the Effective Date and the Term Advance to be
made on the Second Amendment Effective Date and (b) fifteen (15) Business Days
prior to the Funding Date of the Advance, in the case of all other Revolving
Advances. The Payment/Advance Form shall be executed by a Responsible Officer or
his or her designee, and shall specify (a) the principal amount of the proposed
Advance, (b) (which, in the case of the Term Advance on the Second Amendment
Effective Date, shall be the full amount of the available Total Term
Commitment), (b) whether such Advance is requested to be a Revolving Advance or
the Term Advance; provided that the Term Advance shall be requested on the
Second Amendment Effective Date and not thereafter, (c) whether the Advance is
requested to be a Reference Rate Advance or a LIBOR Rate Advance and, in the
case of a LIBOR Rate Advance, the initial Interest Period with respect thereto,
(cd) wire instructions for the account of Borrower into which such funds should
be deposited, and (de) the proposed Funding Date, which must be a Business Day
and, with respect to the Term Advance, must be the Second Amendment Effective
Date. If the Payment/Advance Form requests a LIBOR Rate Advance and fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. The Secured Parties may act without liability upon the
basis of written, emailed or telecopied notice believed in good faith by such
Secured Party to be from Borrower (or from any Responsible Officer thereof). The
Secured Parties shall be entitled to rely conclusively on any Responsible
Officer’s authority to request an Advance on behalf of Borrower until the
Administrative Agent receives written notice to the contrary. The Secured
Parties shall have no duty to verify the authenticity of the signature appearing
on any Payment/Advance Form. Each Payment/Advance Form pursuant to this Section
2.11(a) shall be irrevocable and Borrower shall be bound to make a borrowing in
accordance therewith. Each Revolving Advance shall be made in a minimum amount
of Five Hundred Thousand Dollars ($500,000) and shall be in an integral multiple
of One Hundred Thousand Dollars ($100,000).

 

(b)           (i)       Except as otherwise provided in this Section 2.11(b),
all Advances under this Agreement shall be made by the Lenders simultaneously
and proportionately to their Pro Rata Shares of the Total Revolving Commitment
or the Total Term Commitment, as the case may be, it being understood that no
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligations to make an Advance requested hereunder, nor shall the
Commitment of any Lender be increased or decreased as a result of the default by
any other Lender in that other Lender’s obligation to make an Advance requested
hereunder, and each Lender shall be obligated to make the Advances required to
be made by it by the terms of this Agreement regardless of the failure by any
other Lender. Not later than 3:00 p.m., New York City time, on the borrowing
date, each Lender shall make available to the Administrative Agent to the
Administrative Agent’s Account an amount in immediately available funds equal to
the Term Advance or Revolving Advance to be made by such Lender. Upon receipt of
all requested funds, the Administrative Agent shall deliver to the account of
Borrower specified in the Payment/Advance Form the aggregate of the amounts made
available to the Administrative Agent by the Lenders in immediately available
funds.

 



 13 

 

 

(ii)       Notwithstanding any other provision of this Agreement, and in order
to reduce the number of fund transfers among Borrower, the Agents and the
Lenders, Borrower, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and Borrower and the Lenders hereby
irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Lenders, Revolving Advances pursuant to Section 2.1.1(a), subject to
the procedures for settlement set forth in Section 2.11(c); provided, however,
that (A) the Administrative Agent shall in no event fund any such Revolving
Advances if the Administrative Agent shall have received written notice from the
Collateral Agent or the Required Lenders on the Business Day prior to the date
of the proposed Revolving Advance that one or more of the conditions precedent
contained in Section 3 will not be satisfied at the time of the proposed
Revolving Advance, and (B) the Administrative Agent shall not otherwise be
required to determine that, or take notice whether, the conditions precedent in
Section 3 have been satisfied. If Borrower gives a Payment/Advance Form
requesting ana Revolving Advance and the Administrative Agent elects not to fund
such Revolving Advance on behalf of the Revolving Lenders, then promptly after
receipt of the Payment/Advance Form requesting such Revolving Advance, the
Administrative Agent shall notify each Revolving Lender of the specifics of the
requested Advance and that it will not fund the requested Revolving Advance on
behalf of the Revolving Lenders. If the Administrative Agent notifies the
Revolving Lenders that it will not fund a requested Revolving Advance on behalf
of the Revolving Lenders, each Revolving Lender shall make its Pro Rata Share of
the Revolving Advance available to the Administrative Agent, in immediately
available funds, in the Administrative Agent’s Account no later than 3:00 p.m.
(New York City time) (provided that the Administrative Agent requests payment
from such Revolving Lender not later than 1:00 p.m. (New York City time)) on the
date of the proposed Revolving Advance. The Administrative Agent will make the
proceeds of such Revolving Advances available to Borrower on the day of the
proposed Revolving Advance by causing an amount, in immediately available funds,
equal to the proceeds of all such Revolving Advances received by the
Administrative Agent in the Administrative Agent’s Account or the amount funded
by the Administrative Agent on behalf of the Revolving Lenders to be deposited
in an account designated by Borrower.

 

(iii)       If the Administrative Agent has notified the Lenders that the
Administrative Agent, on behalf of the Revolving Lenders, will not fund a
particular Revolving Advance pursuant to Section 2.11(b)(ii), the Administrative
Agent may assume that each such Revolving Lender has made such amount available
to the Administrative Agent on such day and the Administrative Agent, in its
sole discretion, may, but shall not be obligated to, cause a corresponding
amount to be made available to Borrower on such day. If the Administrative Agent
makes such corresponding amount available to Borrower and such corresponding
amount is not in fact made available to the Administrative Agent by any such
Revolving Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Revolving Lender together with interest
thereon, for each day from the date such payment was due until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for three
(3) Business Days and thereafter at the Reference Rate. During the period in
which such Revolving Lender has not paid such corresponding amount to the
Administrative Agent, notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the amount so advanced by the
Administrative Agent to Borrower shall, for all purposes hereof, be ana
Revolving Advance made by the Administrative Agent for its own account. Upon any
such failure by a Revolving Lender to pay the Administrative Agent, the
Administrative Agent shall promptly thereafter notify Borrower of such failure
and Borrower shall immediately pay such corresponding amount to the
Administrative Agent for its own account.

 

(iv)       Nothing in this Section 2.11(b) shall be deemed to relieve any
Revolving Lender from its obligations to fulfill its Revolving Commitment
hereunder or to prejudice any rights that the Administrative Agent or Borrower
may have against any Lender as a result of any default by such Lender hereunder.

 



 14 

 

 

(c)           (i)       With respect to all periods for which the Administrative
Agent has funded Revolving Advances pursuant to Section 2.11(b), on Friday of
each week, or if the applicable Friday is not a Business Day, then on the
following Business Day, or such shorter period as the Administrative Agent may
from time to time select (any such week or shorter period being herein called a
“Settlement Period”), the Administrative Agent shall notify each Revolving
Lender of the unpaid principal amount of the Revolving Advances outstanding as
of the last day of each such Settlement Period. In the event that such amount is
greater than the unpaid principal amount of the Revolving Advances outstanding
on the last day of the Settlement Period immediately preceding such Settlement
Period (or, if there has been no preceding Settlement Period, the amount of the
Revolving Advances made on the date of such Revolving Lender’s initial funding),
each Revolving Lender shall promptly (and in any event not later than 2:00 p.m.
(New York City time) if the Administrative Agent requests payment from such
Revolving Lender not later than 12:00 noon (New York City time) on such day)
make available to the Administrative Agent its Pro Rata Share of the difference
in immediately available funds. In the event that such amount is less than such
unpaid principal amount, the Administrative Agent shall promptly pay over to
each Revolving Lender its Pro Rata Share of the difference in immediately
available funds. In addition, if the Administrative Agent shall so request at
any time when a Default or an Event of Default shall have occurred and be
continuing, or any other event shall have occurred as a result of which the
Administrative Agent shall determine that it is desirable to present claims
against Borrower for repayment, each Revolving Lender shall promptly remit to
the Administrative Agent or, as the case may be, the Administrative Agent shall
promptly remit to each Revolving Lender, sufficient funds to adjust the
interests of the Revolving Lenders in the then outstanding Revolving Advances to
such an extent that, after giving effect to such adjustment, each such Revolving
Lender’s interest in the then outstanding Revolving Advances will be equal to
its Pro Rata Share thereof. The obligations of the Administrative Agent and each
Lender under this Section 2.11(c) shall be absolute and unconditional. Each
Revolving Lender shall only be entitled to receive interest on its Pro Rata
Share of the Revolving Advances which have been funded by such Revolving Lender.

 

(ii)       In the event that any Revolving Lender fails to make any payment
required to be made by it pursuant to Section 2.11(c)(i), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Lender together with interest thereon, for each day from the date such
payment was due until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate for three (3) Business Days and thereafter at the
Reference Rate. During the period in which such Revolving Lender has not paid
such corresponding amount to the Administrative Agent, notwithstanding anything
to the contrary contained in this Agreement or any other Loan Document, the
amount so advanced by the Administrative Agent to Borrower shall, for all
purposes hereof, be ana Revolving Advance made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
Borrower of such failure and Borrower shall immediately pay such corresponding
amount to the Administrative Agent for its own account. Nothing in this Section
2.11(c)(ii) shall be deemed to relieve any Revolving Lender from its obligation
to fulfill its Revolving Commitment hereunder or to prejudice any rights that
the Administrative Agent or Borrower may have against any Revolving Lender as a
result of any default by such Revolving Lender hereunder.

 

2.12        Evidence of Debt.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of Borrower to such Lender
resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Advance made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(c)           The entries made in the accounts maintained pursuant to Section
2.12(a) or Section 2.12(b) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that (i) the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Advances in accordance with the terms of this Agreement and (ii) in the event of
any conflict between the entries made in the accounts maintained pursuant to
Section 2.12(a) and the accounts maintained pursuant to Section 2.12(b), the
accounts maintained pursuant to Section 2.12(b) shall govern and control.

 



 15 

 

 

(d)           Any Lender may request that Advances made by it be evidenced by a
promissory note substantially in the form of Exhibit C hereto. In such event,
Borrower shall execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) in a form furnished by the Collateral Agent and
reasonably acceptable to Borrower. Thereafter, the Advances evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.15) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

2.13        Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requires Borrower to pay any additional amounts
under Section 2.8 or requests compensation under Section 2.9, then such Lender
shall (at the request of Borrower) use reasonable efforts (consistent with legal
and regulatory restrictions) to designate a different lending office for funding
or booking its Advances hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to such Section in the future, and (ii) would not, in
the sole determination of such Lender (or Transferee) subject such Lender (or
Transferee) to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (or Transferee). Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender (or Transferee) in
connection with any such designation or assignment.

 

(b)           If any Lender requires Borrower to pay any additional amounts
under Section 2.8 or requests compensation under Section 2.9 and, in each case,
such Lender has declined or is unable to designate a different lending office in
accordance with clause (a) above, or if any Lender is a Defaulting Lender, then
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.15), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)       Borrower shall have paid to the Agents any assignment fees specified
in Section 13.15;

 

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.7 and Section 2.8) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

 

(iii)       in the case of any such assignment resulting from payments required
to be made pursuant to Section 2.8 or a claim for compensation under Section
2.9, such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(iv)       such assignment does not conflict with applicable law.

 

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above. If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. Any such assignment shall be made in accordance
with the terms of Section 13.15.

 



 16 

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

3.            CONDITIONS OF ADVANCES

 

3.1          Conditions Precedent to Initial Advance. Each Lender’s obligation
to make the initial Advance and each Secured Party’s obligations hereunder is
subject to the conditions precedent that:

 

(a)           The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent and the Required Lenders,
such documents, and completion of such other matters, as the Administrative
Agent or the Required Lenders may reasonably deem necessary or appropriate,
including, without limitation:

 

(i)       duly executed original signatures to the Loan Documents;

 

(ii)        (A) each Loan Party’s Governing Documents, (B) a good standing
certificate of each Loan Party certified by the Secretary of State of the
jurisdiction of incorporation of each Loan Party as of a date no earlier than
thirty (30) days prior to the Effective Date together with bring-down telegrams
or facsimiles reasonably requested by the Administrative Agent;

 

(iii)       Secretary’s Certificates with completed Borrowing Resolutions from
each of the Loan Parties in the form attached hereto as Exhibit F;

 

(iv)       a duly executed Federal Reserve Form U-1 (Regulation U);

 

(v)       proper financing statements in form appropriate for filing under the
Code of all jurisdictions that the Administrative Agent may deem necessary in
order to perfect and protect the first priority liens, subject to Permitted
Liens, and security interests created under the Pledge and Security Agreement,
covering the Collateral described in the Pledge and Security Agreement;

 

(vi)       evidence of the completion of all other recordings and filings of or
with respect to the Pledge and Security Agreement that the Agents may deem
necessary in order to perfect and protect the security interest created
thereunder and payment of all filing and recording fees related thereto;

 

(vii)       evidence that all other actions that the Agents may deem necessary
in order to perfect and protect the first priority liens, subject to Permitted
Liens, and security interests created under the Pledge and Security Agreement
has been taken (including, without limitation, receipt of duly executed payoff
letters and/or release letters and UCC-3 termination statements);

 

(viii)     [Reserved];

 

(ix)       a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signatures thereto;

 

(x)       payment of the fees then due as specified in Section 2.5 hereof and
all other amounts then due as specified in Section 10.16;

 

(xi)       Solvency Certificate;

 

(xii)       such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Administrative Agent and the Required
Lenders in form and substance, as the Administrative Agent or the Required
Lenders may reasonably request, including, without limitation, a duly executed
W-9 (or such other applicable Internal Revenue Service tax form) and requested
“know your customer” information from the Loan Parties;

 



 17 

 

 

(xiii)       evidence of the insurance coverage required by Section 6.12 and
such other insurance coverage with respect to the business and operations of the
Loan Parties as the Administrative Agent may reasonably request, in each case,
where requested by the Administrative Agent, with such endorsements as to the
named insureds or loss payees thereunder as the Administrative Agent may request
and providing that such policy may be terminated or canceled (by the insurer or
the insured thereunder) only upon thirty (30) days’ prior written notice to the
Collateral Agent and each such named insured or loss payee, together with
evidence of the payment of all premiums due in respect thereof for such period
as the Collateral Agent may request;

 

(xiv)       evidence demonstrating that Borrower is in compliance with the
requirements of Sections 6.5 and 7.3 and that there is no Default or Event of
Default under Sections 8.14 or 8.15, in each case after giving effect to any
transactions contemplated at such time;

 

(xv)       a Portfolio Report; and

 

(xvi)       a Miscellaneous Securities Report.

 

3.2          Conditions Precedent to all Advances. Any Lender’s obligation to
make each Advance, including the initial Advance, is subject to fulfillment, in
a manner satisfactory to the Administrative Agent and the Required Lenders, of
each of the following conditions precedent:

 

(a)           timely receipt of an executed Payment/Advance Form by the
Administrative Agent;

 

(b)          (i) the representations and warranties in Section 5 shall be true,
accurate and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Advance; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and (ii) no Default or Event of Default
shall have occurred and be continuing or result from the Advance;

 

(c)           Borrower shall have paid all amounts then payable by Borrower
pursuant to this Agreement or any other Loan Document, including all amounts due
under Section 10.16;

 

(d)           the Required Lenders shall have determined, in their sole
judgment, that no event or development shall have occurred since December 31,
2016 which has resulted in or could reasonably be expected to result in a
Material Adverse Change;

 

(e)           there shall be no actions, suits or proceedings pending or
threatened (i) with respect to this Agreement or any other Loan Document, or
(ii) which the Administrative Agent shall determine has resulted in, or could
reasonably be expected to result in, a Material Adverse Change; and

 

(f)            the making of such Advance shall not contravene any law, rule or
regulation applicable to any Secured Party.

 

4.            GUARANTY

 

4.1          Guaranty. Each Guarantor hereby jointly and severally and
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at stated maturity, by acceleration or otherwise, of all
Obligations of Borrower now or hereafter existing under any Loan Document,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any Insolvency Proceeding of Borrower,
whether or not a claim for post-filing interest is allowed in such Insolvency
Proceeding), fees, commissions, expense reimbursements, indemnifications or
otherwise (such obligations, to the extent not paid by Borrower, being the
“Guaranteed Obligations”), and agrees to pay any and all reasonable and
documented out-of-pocket expenses (including reasonable and documented
out-of-pocket fees and expenses of counsel) incurred by the Secured Parties in
enforcing any rights under the guaranty set forth in this Section 4. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by Borrower to the Secured Parties under any Loan Document but for
the fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving Borrower.

 



 18 

 

 

4.2          Guaranty Absolute. Each Guarantor jointly and severally guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms of the Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Parties with respect thereto. Each Guarantor agrees that
this Section 4 constitutes a guaranty of payment when due and not of collection
and waives any right to require that any resort be made by any Agent or any
Lender to any Collateral. The obligations of each Guarantor under this Section 4
are independent of the Guaranteed Obligations, and a separate action or actions
may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Section 4 shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;

 

(c)           any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)           the existence of any claim, set-off, defense or other right that
any Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

 

(e)           any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

 

(f)           any other circumstance (other than defense of payment, but
including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by the Secured Parties that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.

 

This Section 4 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

 



 19 

 

 

4.3           Waiver. Each Guarantor hereby waives (a) promptness and diligence,
(b) notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Section 4 and any requirement that the Secured
Parties exhaust any right or take any action against any Loan Party or any other
Person or any Collateral, (c) any right to compel or direct any Secured Party to
seek payment or recovery of any amounts owed under this Section 4 from any one
particular fund or source or to exhaust any right or take any action against any
other Loan Party, any other Person or any Collateral, (d) any requirement that
any Secured Party protect, secure, perfect or insure any security interest or
Lien on any property subject thereto or exhaust any right to take any action
against any Loan Party, any other Person or any Collateral, and (e) any other
defense available to any Guarantor. Each Guarantor agrees that the Secured
Parties shall have no obligation to marshal any assets in favor of any Guarantor
or against, or in payment of, any or all of the Obligations. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 4.3 is knowingly made in contemplation of such benefits. Each Guarantor
hereby waives any right to revoke this Section 4, and acknowledges that this
Section 4 is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

4.4          Continuing Guaranty; Assignments. This Section 4 is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than Contingent
Indemnity Obligations) and all other amounts payable under this Section 4 and
the Maturity Date, (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Secured Party may
pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments and its Advances) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted such Secured Party herein or otherwise, in each case as provided in
Sections 10.7 or 13.15, as applicable.

 

4.5          Subrogation. No Guarantor will exercise any rights that it may now
or hereafter acquire against any Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor's
obligations under this Section 4, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Secured Parties against any
Loan Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Loan Party
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Section 4 shall have been paid in full in cash and the Maturity Date
shall have occurred. If any amount shall be paid to any Guarantor in violation
of the immediately preceding sentence at any time prior to the later of the
payment in full in cash of the Guaranteed Obligations (other than Contingent
Indemnity Obligations) and all other amounts payable under this Section 4 and
the Maturity Date, such amount shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Section 4, whether matured or unmatured, in accordance with the terms
of this Agreement, or to be held as Collateral for any Guaranteed Obligations or
other amounts payable under this Section 4 thereafter arising. If (i) any
Guarantor shall make payment to each of the Secured Parties of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Section 4 shall be paid in full in cash and
(iii) the Maturity Date shall have occurred, the Secured Parties will, at such
Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.

 



 20 

 

 

4.6          Contribution. All Guarantors desire to allocate among themselves,
in a fair and equitable manner, their obligations arising under this Section 4.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Section 4 such that its Aggregate Payments exceeds its Fair
Share as of such date, such Guarantor shall be entitled to a contribution from
each of the other Guarantors in an amount sufficient to cause each Guarantor's
Aggregate Payments to equal its Fair Share as of such date. “Fair Share” means,
with respect to any Guarantor as of any date of determination, an amount equal
to (a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Guarantor, to (ii) the aggregate of the Fair Share Contribution Amounts with
respect to all Guarantors multiplied by, (b) the aggregate amount paid or
distributed on or before such date by all Guarantors under this Section 4 in
respect of the Guaranteed Obligations. “Fair Share Contribution Amount” means,
with respect to any Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Guarantor under this Section 4 that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Guarantor for purposes of this Section 4.6, any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to any Guarantor as of any date of determination,
an amount equal to (A) the aggregate amount of all payments and distributions
made on or before such date by such Guarantor under this Section 4 (including,
without limitation, in respect of this Section 4.6), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 4.6. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor. The
allocation among Guarantors of their obligations as set forth in this Section
4.6 shall not be construed in any way to limit the liability of any Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 4.6.

 

5.            REPRESENTATIONS AND WARRANTIES

 

Each Loan Party jointly and severally represents and warrants to the Secured
Parties as follows:

 

5.1          Due Organization, Authorization; Power and Authority. Each Loan
Party is duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so has not had and could not reasonably be expected to have a Material
Adverse Change. The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party have been duly authorized and do not
(i) conflict with any of such Loan Party’s organizational documents, (ii)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law, (iii) contravene, conflict or violate any applicable order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority by which such Loan Party or any of its property or assets may be bound
or affected, (iv) require any action by, filing, registration, or qualification
with, or Governmental Approval from, any Governmental Authority (except such
Governmental Approvals which have already been obtained and are in full force
and effect) or (v) constitute an event of default under any material agreement
(as defined by the Exchange Act) by which each Loan Party is bound. Each Loan
Party is not in default under any agreement to which it is a party or by which
such Loan Party or any of its Subsidiaries or any of their property or assets
may be bound in which the default has had or could reasonably be expected to
have a Material Adverse Change.

 

5.2          Collateral. Each Loan Party has good title to, has rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien hereunder, free and clear of any and all Liens except Permitted
Liens (excluding Stock Restrictions).

 

This Agreement is, and each other Loan Document to which any Loan Party is or
will be a party, when delivered hereunder, will be, a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 



 21 

 

 

5.3          Litigation. As of the Effective Date and as and when required by
Section 3.2 hereof (including as of the date of any Payment/Advance Form and any
Funding Date), there are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against any Loan Party
or any of its Subsidiaries involving more than Five Hundred Thousand Dollars
($500,000) or which has resulted in or could reasonably be expected to result in
a Material Adverse Change.

 

5.4          No Material Deterioration in Financial Condition; Financial
Statements. As of the Effective Date and as and when required by Section 3.2
hereof (including as of the date of any Payment/Advance Form and any Funding
Date), all consolidated financial statements of Borrower delivered to the
Administrative Agent fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any change in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
the Administrative Agent that could reasonably be expected to result in or
constitute a Material Adverse Change.

 

5.5          Solvency. As of the Effective Date and as and when required by
Section 3.2 hereof (including as of the date of any Payment/Advance Form and any
Funding Date), (i) the fair salable value of the Loan Parties’ assets (including
goodwill minus disposition costs), on a consolidated basis, exceeds the fair
value of their liabilities; (ii) the Loan Parties, on a consolidated basis, are
not left with unreasonably small capital after the consummation of the
transactions described in this Agreement; and (iii) the Loan Parties, on a
consolidated basis, are able to pay their debts (including trade debts) as they
become due.

 

5.6          Regulatory Compliance. As of the Effective Date and as and when
required by Section 3.2 hereof (including as of the date of any Payment/Advance
Form and any Funding Date), no Loan Party is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. No Loan Party is engaged as one of its activities in extending credit for
margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Each Loan Party has complied in all material respects with the
Federal Fair Labor Standards Act. No Loan Party is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” for purposes of and as each term is defined and used in the Public
Utility Holding Company Act of 2005. No Loan Party has violated any laws,
ordinances or rules, the violation of which has had or could reasonably be
expected to have a Material Adverse Change. None of the Loan Parties’ nor any of
their respective Subsidiaries’ properties or assets have been used by any Loan
Party or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally. Each Loan Party and each of its
Subsidiaries have obtained and is in compliance with all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.

 



 22 

 

 

5.7          ERISA Compliance. (a) No ERISA Event has presently occurred, is
continuing, or is reasonably likely to occur with respect to which any Loan
Party or ERISA Affiliate has or is reasonably likely to incur any liability; (b)
each Employee Plan maintained by a Loan Party is in compliance in form and
operation with ERISA and the U.S. Internal Revenue Code and all other applicable
laws and regulations, except in each as would not have or not be reasonably
likely to have a Material Adverse Change; (c) neither any Loan Party nor any
ERISA Affiliate has presently incurred a complete or partial withdrawal from any
Multiemployer Plan, and if each Loan Party and each ERISA Affiliate were to
withdraw in a complete withdrawal as of the date hereof, the aggregate
withdrawal liability that would be incurred would not reasonably be expected to
result in a material liability for any Loan Party; (d) there are no actions,
suits or claims pending against or involving an Employee Plan (other than
routine claims for benefits) or, to the knowledge of any Loan Party, threatened,
which would reasonably be expected to be asserted successfully against any
Employee Plan and, if so asserted successfully, would reasonably be expected to
result in a material liability for any Loan Party; (e) each Loan Party and ERISA
Affiliate has made all material contributions to or under each such Employee
Plan it is required by law to make within the applicable time limits prescribed
thereby, the terms of such Employee Plan, or any contract or agreement requiring
contributions to an Employee Plan, except where any failure to comply would not
reasonably be expected to have a Material Adverse Change; (f) neither any Loan
Party nor any ERISA Affiliate has ceased operations at a facility so as to
become subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Employee Plan subject to Section
4064(a) of ERISA to which it made contributions, except in each as would not
have or not be reasonably likely to have a Material Adverse Change; and (g) to
the knowledge of each Loan Party, no Multiemployer Plan is or is reasonably
likely to become insolvent for purposes of Title IV of ERISA.

 

5.8          Investments. As of the Effective Date and as and when required by
Section 3.2 hereof (including as of the date of any Payment/Advance Form and any
Funding Date), no Loan Party owns any Securities except for (i) the Equity
Interests in other Loan Parties pledged by it under the Pledge and Security
Agreement, (ii) Excluded Assets and (iii) any other Permitted Investments. All
of the Private Securities owned by any Loan Party have been validly issued, are
fully paid and nonassessable and are owned by such Loan Party free and clear of
all Liens. TheEach Portfolio Report sets out the true and correct number of
Securities in the Portfolio owned by each Loan Party, the name of issuer of such
Securities, the sector of such issuer’s primary business, the percentage
interest on a fully-diluted basis that such Securities constitute in the issuer
of such Securities and the percentage (calculated based on the cost of
acquisition) that Securities of each issuer comprise of the Portfolio, in each
case, as of the date of the applicablesuch Portfolio Report. No Loan Party has
direct or indirect interest in any Securities other than those set out in such
Portfolio Report and Miscellaneous Securities. Except as set forth on Schedule
5.8(b), none of the Private Securities included in the Portfolio is subject to
any Stock Restrictions other than those imposed by applicable law.

 

5.9          Tax Returns and Payments; Pension Contributions. Each Loan Party
and its Subsidiaries have timely filed all required tax returns and reports, and
each Loan Party and its Subsidiaries have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by it, other
than to the extent such Loan Party (a) in good faith contests its obligation to
pay the taxes by appropriate proceedings promptly and diligently instituted and
conducted and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP, (b) notifies the Administrative
Agent in writing of the commencement of, and any material development in, the
proceedings and (c) posts bonds or takes any other steps required to prevent the
Governmental Authority levying such contested taxes from obtaining a Lien upon
any of the Collateral that is other than a Permitted Lien. No Loan Party is
aware of any claims or adjustments proposed for any Loan Party’s prior tax years
which could result in additional taxes becoming due and payable. Each Loan Party
has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and no Loan Party
has withdrawn from participation in, and no Loan Party has permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
material liability of such Loan Party, including any material liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 



 23 

 

 

5.10        Use of Proceeds. No Loan Party has used and no Loan Party shall use
the proceeds of the Advances for anything other than (a) as working capital to
fund its general business requirements, (b) to fund Permitted Investments, (c)
to repay all or any portion of the Permitted Indebtedness identified in clause
(b) of the definition thereof, and (d)the Debentures in full on or before their
stated maturity date as in effect on the date hereof, and (d) the repurchase by
Borrower of Equity Interests issued by it in accordance with Section 7.8.

 

5.11        Full Disclosure. No written representation, warranty or other
statement of any Loan Party in any certificate or written statement given to any
Secured Party, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given to the Secured Parties, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
by the Secured Parties that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

 

5.12        Write-Off of Material Investments. Since the date of delivery by the
Borrower of its most recent financial statements in accordance with Section 6.2,
no Loan Party has written off or written down, nor does any Loan Party currently
propose to write off or write down, its direct or indirect interest in any of
its assets by more than Five Million Dollars ($5,000,000) in the aggregate.

 

5.13        Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date and as and when
required by Section 3.2 hereof (including as of the date of any Payment/Advance
Form and any Funding Date) (as updated on such date), the authorized Equity
Interests of each Subsidiary of a Loan Party and the issued and outstanding
Equity Interests of each of such Subsidiaries are as set forth on Schedule 5.13
(as updated on such date) and accurately depicted in the organizational chart
set forth therein. All of the issued and outstanding shares of Equity Interests
of each of each Subsidiary of a Loan Party have been validly issued and are
fully paid and nonassessable. All Equity Interests of such Subsidiaries of
Borrower are owned by Borrower or another Loan Party free and clear of all
Liens, including any restrictions on the Disposition thereof (other than the
Permitted Liens set forth in clause (a) of the definition thereof). Except as
described on Schedule 5.13 (as updated, if applicable), there are no outstanding
Securities of any Loan Party or any of its Subsidiaries and no outstanding
obligations of any Loan Party or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from any of such Loan Party’s Subsidiaries, or other obligations of
such Subsidiaries to issue, directly or indirectly, any shares of Equity
Interests of any of its Subsidiaries.

 

5.14        Anti-Money Laundering and Anti-Terrorism Laws.

 

(a)           None of the Loan Parties, any of their respective Subsidiaries,
their respective directors, officers, employees or agents, has violated or is in
violation of any of the Anti-Money Laundering and Anti-Terrorism Laws in any
material respect or has engaged in or conspired to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Money Laundering and Anti-Terrorism Laws.

 

(b)           None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties (nor any issuer of any Private Securities included in the Portfolio or
Miscellaneous Securities that would have been a Subsidiary but for the proviso
to the definition of “Subsidiary”), nor any officer, director, employee or
principal shareholder or owner of any of the Loan Parties, any of their
Subsidiaries (or any issuer of any Private Securities included in the Portfolio
or Miscellaneous Securities that would have been a Subsidiary but for the
proviso to the definition of “Subsidiary”), nor any of the Loan Parties’ or any
of such Subsidiaries’ respective agents (or that of any issuer of any Private
Securities included in the Portfolio or Miscellaneous Securities that would have
been a Subsidiary but for the proviso to the definition of “Subsidiary”) acting
or benefiting in any capacity in connection with the Advances or other
transactions hereunder, is a Blocked Person.

 



 24 

 

 

(c)           None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties (nor any issuer of any Private Securities included in the Portfolio or
Miscellaneous Securities that would have been a Subsidiary but for the proviso
to the definition of “Subsidiary”), nor any of their respective agents acting in
any capacity in connection with the Advances or other transactions hereunder,
(i) conducts any business with or for the benefit of any Blocked Person or
engages in making or receiving any contribution of funds, goods or services to,
from or for the benefit of any Blocked Person, or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked or subject to blocking pursuant to any Sanctions Programs.

 

(d)           Borrower will not request any Advance hereunder, and Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance hereunder (i) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Blocked
Person, or in any Sanctioned Country, or (ii) in any manner that would result in
the violation of Anti-Money Laundering and Anti-Terrorism Laws applicable to any
Person (including any Agent or any Lender).

 

(e)           The Loan Parties have adopted, implemented and maintain policies
and procedures that are reasonably designed to ensure compliance with the
Anti-Money Laundering and Anti-Terrorism Laws by the Loan Parties, their
respective Subsidiaries and their respective directors, officers, employees and
agents.

 

5.15       Anti-Bribery and Anti-Corruption Laws.

 

(a)           The Loan Parties, their respective Subsidiaries, their respective
directors, officers and employees and to the knowledge of Borrower, their
respective agents, are in compliance with the U.S. Foreign Corrupt Practices Act
of 1977, as amended, and the anti-bribery and anti-corruption laws, rules and
regulations of any jurisdictions applicable to the Loan Parties or their
Subsidiaries from time to time (collectively, the “Anti-Corruption Laws”).

 

(b)           None of the Loan Parties has at any time:

 

(i)       offered, promised, paid, given or authorized the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, or other person acting on behalf of any
foreign (i.e., non-U.S.) Governmental Authority, or of any public international
organization, or any foreign political party or official thereof, or candidate
for foreign political office (collectively, “Foreign Official”), for the purpose
of: (A) improperly influencing any act or decision of such Foreign Official in
his, her, or its official capacity, (B) inducing such Foreign Official to do, or
omit to do, an act in violation of the lawful duty of such Foreign Official or
(C) securing any improper advantage, in order to obtain or retain business for,
or with, or to direct business to, any Person; or

 

(ii)       acted or attempted to act in any manner which would subject any of
the Loan Parties to liability under any Anti-Corruption Law.

 

(c)           There are, and have been, no allegations, investigations or
inquiries with regard to a potential violation of any Anti-Corruption Law by any
of the Loan Parties or any of their respective current or former directors,
officers, employees, agents, or other persons acting on their behalf.

 

(d)           The Loan Parties have adopted, implemented and maintain
anti-bribery and anti-corruption policies and procedures that are reasonably
designed to ensure compliance with the Anti-Corruption Laws by the Loan Parties,
their respective Subsidiaries and their respective directors, officers,
employees and agents.

 



 25 

 

 

(e)           Borrower will not request any Advance hereunder, and Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance hereunder in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

5.16        Insurance. Each Loan Party maintains the insurance and required
services and financial assurance as required by law and as required by Section
6.12.  Schedule 5.16 sets forth a list of all insurance maintained by each Loan
Party on the Second Amendment Effective Date.

 

5.17        Nature of Business.

 

(a)           Borrower is not engaged in any business other than as set forth on
Schedule 5.17(a) or business activities incidental or related thereto.

 

(b)           No Loan Party (i) has any Indebtedness other than Permitted
Indebtedness, or (ii) (A) engages in any business or activities (other than
acting as an owner of another Loan Party, BVI Subsidiary or Private Securities
included in the Portfolio or, in the case of Borrower, as described in paragraph
(a) above), (B) owns any assets (other than the Equity Interests in other Loan
Parties pledged by it under the Pledge and Security Agreement, Excluded Assets,
cash and other Permitted Investments held in accordance with this Agreement) or
(C) has any Subsidiaries other than Loan Parties or BVI Subsidiary.

 

(c)           BVI Subsidiary does not own any material assets other than those
assets set forth on Schedule 5.17(c).

 

5.18        Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is
a party to any Contractual Obligation or subject to any restriction or
limitation in any Governing Document or any judgment, order, regulation, ruling
or other requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) results in, or in the future would reasonably
be expected (either individually or in the aggregate) to result in, a Material
Adverse Change.

 

5.19        Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the knowledge of each Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party, except, as to each of (i), (ii) and (iii) above, as
would not reasonably be expected to result in a Material Adverse Change. No Loan
Party or any of its ERISA Affiliates has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of any Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. All payments due from any Loan
Party on account of wages and employee health and welfare insurance and other
benefits have been paid or accrued as a liability on the books of such Loan
Party, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

 



 26 

 

 

5.20        Intellectual Property. Each Loan Party owns or licenses or otherwise
has the right to use all Intellectual Property rights that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto, except for such infringements and
conflicts which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change. Set forth on Schedule 5.20 is a
complete and accurate list as of the Second Amendment Effective Date of each
item of Registered Intellectual Property (except with respect to copyrights,
which shall be limited to the material copyrights owned by each Loan Party. To
the knowledge of each Loan Party, no trademark or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or threatened, except for such infringements and
conflicts which could not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Change. To the knowledge of each Loan
Party, no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code pertaining to Intellectual Property is
pending or proposed, which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Change.

 

5.21        No Default or Event of Default. No Default or Event of Default has
occurred and is continuing.

 

5.22        Excluded Assets. As of the Effective Date and as and when required
by Section 3.2 hereof (including as of the date of any Payment/Advance Form and
any Funding Date), the aggregate carrying value on the Borrower’s balance sheet
of all Excluded Assets (other than (a) Private Securities included in the
Portfolio and (b) Restricted Cash) is no more than Ten Million Dollars
($10,000,000).

 

6.            AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1          Legal Status; Government Compliance.

 

(a)           Shall, and shall cause each of its Subsidiaries to, maintain its
legal existence and good standing in its jurisdiction of formation and each
jurisdiction in which the nature of its business requires them to be so
qualified, except where the failure to take such action has not had and could
not reasonably be expected to have a Material Adverse Change and except for
mergers, consolidations, amalgamations, and other restructuring transactions
solely among Loan Parties.

 

(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower and each of its Subsidiaries of their respective
obligations under the Loan Documents to which it is a party and the grant of a
security interest to the Collateral Agent (for the benefit of the Secured
Parties) in all of its property other than Excluded Assets. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to each
Agent.

 

6.2          Financial Statements, Reports, Certificates. Deliver to the
Administrative Agent:

 

(a)           as soon as available, but no later than five (5) Business Days
after filing with the Securities Exchange Commission (the “SEC”), Borrower’s
10-K, 10-Q and 8-K reports;

 

(b)           together with Borrower’s 10-K filing, its consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm, provided, that, any explanatory language (as described
in AU Section 508) in such opinion will not be deemed to be a qualification of
such opinion;

 



 27 

 

 

(c)           a Compliance Certificate (delivered with the 10-K and 10-Q reports
(as applicable));

 

(d)           within sixty (60) days after the end of each Fiscal Year, cash
projections for the following Fiscal Year (on a quarterly basis) as presented to
Borrower’s board of directors (the “Borrower Board”);

 

(e)           a prompt report of any legal actions pending or threatened against
Borrower or any Subsidiary that could reasonably be expected to result in
damages or costs to Borrower or any Subsidiary of Two Hundred Thousand Dollars
($200,000) or more or could reasonably be expected to result in a Material
Adverse Change;

 

(f)           budgets, operating plans or any other information any Agent
reasonably requests;

 

(g)           to the extent permissible under applicable law, promptly after
submission to any Governmental Authority, all material documents and information
furnished to such Governmental Authority in connection with any investigation of
any Loan Party other than routine inquiries by such Governmental Authority;

 

(h)           as soon as possible, and in any event within three (3) Business
Days after the occurrence of an Event of Default or Default, the written
statement of a Responsible Officer of Borrower setting forth the details of such
Event of Default or Default and the action which the affected Loan Party
proposes to take with respect thereto;

 

(i)           promptly after the commencement thereof but in any event not later
than five (5) Business Days after service of process with respect thereto on, or
the obtaining of knowledge thereof by, any Loan Party, notice of each action,
suit or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to result in a Material Adverse Change;

 

(j)           within forty-five (45) days after the end of each month commencing
with the first month ending after the Effective Date, reports (in the form
annexed hereto as Exhibit I) reviewed by management of Borrower and an updated
Portfolio Report, in each case certified by a Responsible Officer of Borrower;

 

(k)           as soon as possible and in any event within five (5) Business Days
after execution, receipt or delivery thereof, copies of any material notices
that any Loan Party executes or receives in connection with the sale or other
Disposition of any Private Securities included in the Portfolio;

 

(l)            promptly upon receipt thereof, a copy of any material notice
received from any holder of any Indebtedness of any Loan Party;

 

(m)          promptly upon request, any certification or other evidence
requested from time to time by any Agent in its sole discretion, confirming
Borrower’s compliance with Sections 7.15 and 7.16; and

 

(n)           within five (5) Business Days after the end of each Fiscal Year
and within five (5) Business Days after a request by the Administrative Agent, a
Miscellaneous Securities Report certified by a Responsible Officer of Borrower.

 

Borrower’s 10-K, 10-Q, and 8-K reports and financial statements required to be
delivered pursuant to Section 6.2(a) shall be deemed to have been delivered on
the date on which Borrower files such report with the SEC or provides a link
thereto on Borrower’s or another website on the Internet.

 

6.3           Taxes; Pensions. Timely file, and cause each of its Subsidiaries
to timely file, all required material tax returns and reports and timely pay,
and cause each of its Subsidiaries to timely pay, all material foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each of its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.9 hereof, and shall deliver to the
Administrative Agent, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.

 



 28 

 

 

6.4          Operating Accounts. Provide each Agent five (5) Business Days
prior-written notice before establishing any Collateral Account. For each
Collateral Account that Borrower at any time maintains, Borrower shall, within
five (5) Business Days of establishing such account, cause the applicable bank
or financial institution at or with which any Collateral Account is maintained
to execute and deliver a Control Agreement or other appropriate instrument in
form and substance satisfactory to the Agents with respect to such Collateral
Account to perfect the Collateral Agent’s Lien in such Collateral Account in
accordance with the terms of this Agreement and the Pledge and Security
Agreement, which Control Agreement may not be terminated without the prior
written consent of the Collateral Agent. The provisions of the previous sentence
shall not apply to Deposit Accounts exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of Borrower’s
employees and either (a) on Schedule 6.4 or (b) otherwise identified in writing
by Borrower to each Agent as such.

 

6.5          Minimum Liquidity. Maintain the Liquidity Threshold at all times in
the Designated Accounts.

 

6.6          Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to each Agent and each Lender,
without expense to any Agent or any Lender, each Loan Party and its officers,
employees and agents and the Loan Party Books, to the extent that such Agent
and/or such Lender may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against such Agent and/or such
Lender with respect to any Collateral or relating to Borrower.

 

6.7          Additional Guarantors. Cause:

 

(a)           each U.S. Subsidiary of any Loan Party not in existence on the
Effective Date to execute and deliver to the Collateral Agent promptly and in
any event within ten (10) Business Days after it becomes a Subsidiary of a Loan
Party, (i) a Joinder Agreement, pursuant to which such Subsidiary shall be made
a party to this Agreement as a Guarantor, (ii) a supplement to the Pledge and
Security Agreement to create a perfected, first priority Lien (in terms of
priority, subject only to Permitted Liens) over all of the assets owned by such
Subsidiary, together with (A) certificates evidencing all of the Equity
Interests in any Person owned by such Subsidiary (to the extent such Equity
Interests are certificated) (other than Excluded Assets), (B) undated stock
powers or other appropriate instruments of assignment for such Equity Interests
executed in blank with signature guaranteed and (C) such opinions of counsel as
the Agents may reasonably request, (iii) to the extent required under the terms
of this Agreement, one or more mortgages creating on the real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Liens) on such real property and such other documents as may be
required by the Collateral Agent with respect to each such real property and
(iv) such other agreements, instruments, approvals or other documents reasonably
requested by the Collateral Agent in order to create, perfect, establish the
first priority of or otherwise protect any Lien purported to be covered by any
such Pledge and Security Agreement or mortgage or otherwise to effect the intent
that such Subsidiary shall become bound by all of the terms, covenants and
agreements contained in the Loan Documents and that all property and assets of
such Subsidiary (other than Excluded Assets) shall become Collateral for the
Obligations; and

 



 29 

 

 

(b)           each owner of the Equity Interests of any such Subsidiary to
execute and deliver promptly and in any event within ten (10) Business Days
after such entity becomes a Subsidiary of a Loan Party a Pledge Supplement (as
defined in the Pledge and Security Agreement), together with (i) certificates
evidencing all of the Equity Interests of such Subsidiary (to the extent such
Equity Interests are certificated), (ii) undated stock powers or other
appropriate instruments of assignment for such Equity Interests executed in
blank with signature guaranteed, (iii) such opinions of counsel as the
Collateral Agent may reasonably request and (iv) such other agreements,
instruments, approvals or other documents reasonably requested by the Collateral
Agent.

 

6.8          Board Observation Rights.

 

(a)           Permit and hereby grants the Administrative Agent the right to
appoint one authorized representative (the “Non-Voting Observer”) who shall be
entitled to attend (but not be entitled to vote at) each meeting of the Borrower
Board and to participate in each telephonic meeting of such Borrower Board
conducted in accordance with the by-laws of Borrower and applicable law;

 

(b)           Ensure that the Non-Voting Observer receives written notice of all
meetings (both regular and special) of the Borrower Board at the same time and
in the same manner as notice is given to the members of the Borrower Board;

 

(c)           Ensure that the Non-Voting Observer receives all documents,
notices, written materials and other information given to members of the
Borrower Board (including any committee or subcommittee of the Borrower Board)
in connection with each such meeting as if such Non-Voting Observer were a
member of the Borrower Board at the same time such materials and information are
given to the members of the Borrower Board, whether or not the Non-Voting
Observer is attending such meeting;

 

(d)           If Borrower proposes to take any action by written consent in lieu
of a meeting of the Borrower Board, forward the form of such written consent to
the Non-Voting Observer prior to its execution and at the same time as it is
forwarded to members of the Borrower Board; and

 

(e)           Reimburse the Non-Voting Observer for reasonable documented
out-of-pocket expenses incurred in connection with his attendance at any meeting
of the Borrower Board.

 

Notwithstanding any other provision of this Section 6.8, Borrower shall be
entitled to (i) excuse the Non-Voting Observer from any portion of any meeting
of the Borrower Board when the Borrower Board discusses any matters (A) directly
relating to the Commitments that could reasonably be expected to present a
conflict of interest for the Non-Voting Observer (based on the advice of
counsel), (B) subject to confidentiality provisions binding upon the Borrower
Board which prohibit the disclosure of such matters to the Non-Voting Observer
or (C) on which, if the Non-Voting Observer were present during such discussion,
would reasonably be likely to result in the Borrower Board waiving its
attorney-client privilege, provided that, in each case, such Non-Voting Observer
is given notice of any such meeting described in this clause (i); and (ii)
withhold information from the Non-Voting Observer delivered to the Borrower
Board prior to any meeting of the Borrower Board if there is a reasonable
likelihood that the receipt of such information by the Non-Voting Observer would
create a conflict of interest for the Non-Voting Observer in respect of the
Commitments or breach a confidentiality obligation binding upon the Borrower
Board which prohibit the disclosure of such matters to the Non-Voting Observer
or result in the Borrower Board waiving its attorney-client privilege, provided,
that, such Non-Voting Observer is given notice of the withholding of any such
materials described in this clause (ii) (except to the extent the giving of such
notice by itself would create a conflict of interest). Such Non-Voting Observer
shall not constitute a member of the Borrower Board and shall not be entitled to
vote on, or consent to, any matters presented to the Borrower Board or committee
thereof. The Non-Voting Observers shall adhere to the confidentiality provisions
set forth in Section 13.10.

 



 30 

 

 

6.9          Anti-Bribery and Anti-Corruption Laws; Anti-Money Laundering and
Anti-Terrorism Laws. Maintain, and cause each of its Subsidiaries to maintain,
policies and procedures that are reasonably designed to ensure compliance by the
Loan Parties, their respective Subsidiaries and their respective directors,
officers, employees and agents with the Anti-Corruption Laws and the Anti-Money
Laundering and Anti-Terrorism Laws.

 

6.10        Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

6.11        Audits and Collateral Monitoring. Permit, and cause each of its
Subsidiaries to permit, the agents and representatives of any Agent at any time
and from time to time during normal business hours, at the expense of Borrower,
to examine and make copies of and abstracts from its records and books of
account, to visit and inspect its properties, to verify materials, leases,
notes, accounts receivable, deposit accounts and its other assets, to conduct
audits, physical counts, valuations, appraisals or examinations and to discuss
its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives; provided, that so long as no Default or Event of Default shall
have occurred and be continuing, Borrower shall not be obligated to reimburse
the Agents for more than two (2) such examinations or audits and four (4)
valuations or appraisals during any calendar year. In furtherance of the
foregoing, each Loan Party hereby authorizes its independent accountants, and
the independent accountants of each of its Subsidiaries, to discuss the affairs,
finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of any Agent
in accordance with this Section 6.11.

 

6.12        Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent, worker’s compensation and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Agents. All policies covering
the Collateral are to be made payable to the Collateral Agent for the benefit of
the Secured Parties, as their interests may appear, in case of loss, under a
standard non-contributory “lender” or “secured party” clause and are to contain
such other provisions as the Administrative Agent may require to fully protect
the Secured Parties’ interest in the Collateral and to any payments to be made
under such policies. All certificates of insurance are to be delivered to the
Collateral Agent, with the loss payable and additional insured endorsement in
favor of the Collateral Agent and such other Persons as the Collateral Agent may
designate from time to time, and shall provide for not less than thirty (30)
days’ (ten (10) days’ in the case of non-payment) prior written notice to the
Collateral Agent of the exercise of any right of cancellation. If any Loan Party
or any of its Subsidiaries fails to maintain such insurance, the Collateral
Agent may arrange for such insurance, but at Borrower’s expense and without any
responsibility on the Collateral Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the sole right, in the name of the
Secured Parties, any Loan Party and its Subsidiaries, to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies.

 



 31 

 

 

6.13       Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action could not reasonably be
expected to result in a Material Adverse Change.

 

6.14        Further Assurances. Execute, and cause each of its Subsidiaries to
execute, any further instruments and take further action, and cause each of its
Subsidiaries to take further action, as any Agent reasonably requests to perfect
or continue the Secured Parties’ Lien in the Collateral or to effect the
purposes of this Agreement and the other Loan Documents. Deliver to such Agent,
within five (5) Business Days after the same are sent or received, copies of all
material correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to (a)
have a material effect on any of the Governmental Approvals, (b) have an adverse
effect on the operations of Borrower or any of its Subsidiaries or (c) cause a
Material Adverse Change.

 

6.15        Loss Payee and Additional Insured Endorsements. Deliver to the
Collateral Agent (to the extent not delivered on the Effective Date) no later
than thirty (30) days after the Effective Date (as such date may be extended in
the Collateral Agent’s discretion) each long form insurance endorsement
referenced under Section 3.1(a)(xiii).

 

6.16        Lender Meetings. Upon the request of any Agent (which request, so
long as no Event of Default shall have occurred and be continuing, shall not be
made more than two (2) times during each Fiscal Year), participate in a meeting
with the Agent and the Lenders at Borrower’s corporate offices (or at such other
location as may be agreed to by Borrower and such Agent) at such time as may be
agreed to by Borrower and such Agent.

 

7.            NEGATIVE COVENANTS

 

Borrower shall not, and shall cause its Subsidiaries not to, do any of the
following:

 

7.1          Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for:

 

(a)           transfers associated with the making or a Disposition of a
Permitted Investment in the ordinary course of business;

 

(b)           transfers of property to the extent such property is exchanged for
credit against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower; and

 

(c)           sales and Dispositions of non-material assets or obsolete
equipment in the ordinary course of business.

 

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no Agent nor any Lender shall have the right to notice or approval
(provided, that, a Default or an Event of Default does not exist immediately
prior to or would result in a Default or an Event of Default immediately
thereafter), of (i) any acquisition or Disposition of Securities of Persons
within the Portfolio; provided that, Borrower shall not make any Investments,
and cause its Subsidiaries not to make any Investments, after the Second
Amendment Effective Date except Permitted Investments, (ii) payment of
compensation to employees, consultants and directors in accordance with Section
7.20 or (iii) initiation or settlement of litigation or other legal recourse.

 

7.2       Change in Control; Jurisdiction of Formation. Permit or suffer any
Change in Control or, without prior written notice, change its jurisdiction of
formation.

 



 32 

 

 

7.3          Limitation on Expenses. Incur or pay for any expenses (which shall
exclude severance payments in any form, any interest expense in respect of
Permitted Indebtedness, depreciation and stock-based compensation in accordance
with this Agreement) in an amount that would cause the aggregate expenses
incurred and/or paid in any twelve-month period after the Second Amendment
Effective Date (or such shorter period as has elapsed since the Second Amendment
Effective Date) to exceed Eleven Million and Five Hundred Thousand Dollars
($11,500,000)..

 

7.3 Portfolio Diversification Requirements/Concentration Limits.

 

(a) after the Effective Date, directly or indirectly acquire any Securities
issued by any Person whose primary business is not in any of the Permitted
Sectors to the extent that the cost of acquisition of such Securities (together
with the cost of acquisition of all other Securities issued by any Person whose
primary business is not in any of the Permitted Sectors) would represent 5% or
more of the sum of (i) the aggregate cost of acquisition of all the Securities
owned directly or indirectly by Borrower and any of its Subsidiaries plus (ii)
Qualified Cash;

 

(b) directly or indirectly acquire any Securities issued by any Person whose
primary business is in any of the Permitted Sectors which, immediately after
such acquisition, would result in the aggregate cost of acquisition of the
Securities owned directly or indirectly by Borrower or any of its Subsidiaries
at such time that were issued by Persons whose primary business is in the same
Permitted Sector to exceed 50% of an amount equal to (i) the aggregate cost of
acquisition of all the Securities then owned directly or indirectly by Borrower
and any of its Subsidiaries plus (ii) Qualified Cash immediately after such
acquisition;

 

(c) after the Effective Date, directly or indirectly acquire any Securities
issued by any one Person if the initial cost of such acquisition, in one or a
series of related transactions, is more than Twenty Million Dollars
($20,000,000); or

 

(d) directly or indirectly acquire any Securities issued by any Person which,
immediately after such acquisition, would result in the aggregate cost of
acquisition of the Securities owned directly or indirectly by Borrower or any of
its Subsidiaries at such time that were issued by such Person to exceed 10% of
(i) the aggregate cost of acquisition of all the Securities then owned directly
or indirectly by Borrower or any of its Subsidiaries plus (ii) Qualified Cash
immediately after such acquisition.

 

7.4          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of any other Person; provided, however, that
notwithstanding the foregoing, nothing herein shall be construed as preventing
(a) Borrower from acquiring Securities of issuers to be held as part of the
Portfolio and Miscellaneous Securities, in each case, subject to the other terms
and conditions of the Loan Documents; provided that, Borrower shall not make any
Investments, and cause its Subsidiaries not to make any Investments, after the
Second Amendment Effective Date except Permitted Investments, or (b) mergers,
consolidations and other restructuring transactions solely among Loan Parties.

 

7.5          Special Purpose.

 

(a)           Borrower shall not engage in any business other than as set forth
on Schedule 5.17(a) or business activities incidental or related thereto.

 

(b)           No Loan Party shall (i) directly or indirectly create, incur,
assume or otherwise become or be liable with respect to any Indebtedness other
than Permitted Indebtedness, or (ii) engage in any business or activities (other
than acting as an owner of another Loan Party, BVI Subsidiary or Private
Securities included in the Portfolio or, in the case of Borrower, as described
in paragraph (a) above) or own any assets (other than the Equity Interests in
other Loan Parties pledged by it under the Pledge and Security Agreement,
Excluded Assets, cash and other Permitted Investments held in accordance with
this Agreement, and assets incidental to any of the foregoing) or create any
Subsidiaries other than Loan Parties or BVI Subsidiary.

 



 33 

 

 

(c)           Borrower shall ensure that BVI Subsidiary does not own any
material assets other than those assets set forth on Schedule 5.17(c).

 

(d)           Borrower shall ensure that the aggregate carrying value on the
Borrower’s balance sheet of all Excluded Assets (other than (a) Private
Securities included in the Portfolio and (b) Restricted Cash) does not exceed
Ten Million Dollars ($10,000,000).

 

7.6          Encumbrance. Create, incur, allow, or suffer any Lien on (i) any of
its property, or assign or convey any right to receive income, or permit any of
its Subsidiaries to do so, except for Permitted Liens, permit any Collateral not
to be subject to the first priority security interest in favor of the Collateral
Agent, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of the Collateral Agent) with any Person which directly
or indirectly prohibits or has the effect of prohibiting Borrower or any
Subsidiary from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any of Borrower’s or any Subsidiary’s property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein or (ii) any Equity Interests of any Subsidiaries of Borrower,
including any restrictions on the Disposition thereof (other than the Permitted
Lien set forth in clause (a) of the definition thereof).

 

7.7          Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.4 hereof.

 

7.8          Distributions; Investments. (a) Directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so or (b) pay any dividends
or make any distribution (in cash or in kind) or payment in respect of, or
redeem, retire or purchase any capital stock except that, so long as no Default
or Event of Default has occurred and is continuing, Borrower may (i) repurchase
shares of its own outstanding capital stock in an aggregate amount not to exceed
Fourteen Million Six Hundred Thirty Six Thousand One Hundred Thirty Five Dollars
and Twenty Four Cents ($14,636,135.24) for all such repurchases combined and
remaining under the repurchase authorization of Twenty Five Million Dollars
($25,000,000), which the Borrower Board approved on July 27, 2015, and (ii)
repurchase shares of its own outstanding capital stock to fund tax withholding
or to permit net exercise of equity interests from any director, manager,
officer, employee or consultant in the ordinary course of business, in an
aggregate amount not to exceed One Million Dollars ($1,000,000) during any
Fiscal Year, pursuant to or in connection with (A) the Safeguard Scientifics,
Inc. 1999 Equity Compensation Plan, (B) the Safeguard Scientifics, Inc. 2001
Associates Equity Compensation Plan, or (C) the Safeguard Scientifics, Inc. 2014
Equity Compensation Plan, in each case as amended, restated or otherwise
modified from time to time, and any successor plan(s) thereto as approved by the
Borrower Board.

 

7.9          Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.

 

7.10       [Reserved].

 



 34 

 

 

7.11       Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or permit any of its
Subsidiaries to do (or agree to do) any of the foregoing, except as permitted by
Section 7.4.

 

7.12       Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

 

7.13       Federal Reserve Regulations. Permit any Advance or the proceeds of
any Advance under this Agreement to be used for any purpose that would cause
such Advance to be a margin loan under and in a manner that violates the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

7.14       Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.

 

(a)           Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries’ Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would add any covenant or event of default, of
such Indebtedness, or would otherwise be adverse to the Secured Parties or the
issuer of such Indebtedness in any respect.

 

(b)           Amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders’ agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this Section 7.14(b) that either individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change or contravene any provision of Section 7.5.

 

(c)           Enter into, amend, modify or otherwise change any agreements or
arrangements except any such amendments, modifications or changes or any such
new agreements or arrangements that could not reasonably be expected to result
in a Material Adverse Change.

 

7.15       Anti-Money Laundering and Anti-Terrorism Laws.

 

(a)           Conduct any business or engage in any transaction or dealing with
or for the benefit of any Blocked Person, including the making or receiving of
any contribution of funds, goods or services to, from or for the benefit of any
Blocked Person.

 

(b)           Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
Sanctions Programs.

 

(c)           Use any of the proceeds of the Advances or the transactions
contemplated by this Agreement to finance, promote or otherwise support in any
manner any illegal activity, including, without limitation, any violation of the
Anti-Money Laundering and Anti-Terrorism Laws or any specified unlawful activity
as that term is defined in the Money Laundering Control Act of 1986, 18 U.S.C.
§§ 1956 and 1957.

 

(d)           Violate, attempt to violate, or engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, any of the Anti-Money Laundering and Anti-Terrorism Laws in any
material respects.

 



 35 

 

 

(e)           Be or become, or permit any Subsidiary of any Loan Party, any
officer, director or principal shareholder or owner of any of the Loan Parties
or any of the Loan Parties’ respective agents acting or benefiting in any
capacity in connection with the Advances to be or become, a Blocked Person.

 

7.16       Anti-Bribery and Anti-Corruption Laws.

 

(a)           Offer, promise, pay, give, or authorize the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (i) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; or (ii)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official, or (iii) securing any improper advantage,
in order to obtain or retain business for, or with, or to direct business to,
any Person.

 

(b)           Act or attempt to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.

 

7.17        Compliance. Become, whether voluntarily or involuntarily, an
“investment company” or a company controlled by an “investment company”, under
the Investment Company Act or undertake as one of its activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Advance for that purpose; fail to meet or permit any ERISA Affiliate to fail to
meet the minimum funding requirements of ERISA, allow or permit any ERISA
Affiliate to allow an ERISA Event to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a Material Adverse Change, or permit any of
its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any Employee Plan or
Multiemployer Plan which could reasonably be expected to result in any material
liability of Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

 

7.18        Limitations on Negative Pledges. Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien (other than Permitted Liens) upon any of its property or
revenues in favor of the Secured Parties to secure the Obligations under the
Loan Documents, whether now owned or hereafter acquired, or that requires the
grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement and the other Loan
Documents, (b) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by Section 7.5(b) of this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (c) any customary restrictions and conditions contained in
agreements relating to the sale or other Disposition of assets or of a
Subsidiary pending such sale or other Disposition; provided that such
restrictions and conditions apply only to the assets or Subsidiary to be sold or
Disposed of and such sale or Disposition is permitted hereunder, and (d)
customary provisions in leases restricting the assignment or sublet thereof.

 

7.19        Use of Proceeds. No Loan Party shall use the proceeds of the
Advances for anything other than (a) as working capital to fund its general
business requirements, (b) to fund Permitted Investments, (c) to repay all or
any portion of the Permitted Indebtedness identified in clause (b) of the
definition thereof, or (d)in full the principal, interest and fees in respect of
the Debentures on or before their stated maturity date as in effect on the date
hereof, and (d) the repurchase by Borrower of Equity Interests issued by it in
accordance with Section 7.8. No Loan Party shall use the proceeds of the Term
Advances for anything other than (a) as working capital to fund its general
business requirements, (b) to fund Permitted Investments, (c) to repay in full
the principal, interest and fees in respect of the Debentures on or before their
stated maturity date as in effect on the date hereof. Borrower shall use a
portion of the Term Advance to repay in full the principal, interest and fees in
respect of the Debentures on or before their stated maturity date as in effect
on the date hereof and shall, within one Business Day after such stated
maturity, provide satisfactory evidence of such repayment to the Administrative
Agent.

 



 36 

 

 

7.20        Employee and Director Compensation. Other than in the ordinary
course of business and consistent with past practice for employees, directors,
officers, managers or consultants employed or engaged by Borrower on the
Effective Date, Borrower shall not, without the prior written consent of the
Required Lenders, (i) increase the compensation or benefits of any current or
former director, manager, officer, employee or consultant, (ii) grant any
severance, retention, change-of-control or similar payments to any current or
former director, manager, officer, employee or consultant or (iii) increase any
severance, retention, change-of-control or similar payments to any current or
former director, manager, officer, employee or consultant.

 

8.            EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default. Borrower fails to (a) make any payment of
principal on any Advance or Collateral Agent Advance on its due date, or (b) pay
interest on any Advance or pay any other Obligations within three (3) Business
Days after such Obligations are due and payable (which three (3) Business Day
grace period shall not apply to payments due on the Maturity Date or the date of
acceleration pursuant to Section 9.1(a) herein). During the cure period, the
failure to cure the payment default is not an Event of Default (but no Advance
will be made during the cure period);

 

8.2          Covenant Default.

 

(a)           Except as otherwise permitted in this Agreement, Borrower fails or
neglects to perform any provision in Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.7, 6.9,
6.12 or 6.15 or violates any provision in Section 7; or

 

(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within thirty (30) days after
the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower be cured within such thirty (30) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional period (which shall not in any case exceed forty-five (45) days
after the occurrence of the default) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no additional Advances shall be made during such cure
period). Grace periods provided under this Section 8.2(b) shall not apply, among
other things, to provisions set forth in Section 8.2(a) above;

 

8.3          Material Adverse Change. A Material Adverse Change occurs;

 

8.4          Change in Control. A Change in Control occurs;

 

8.5          Attachment; Levy; Restraint on Business.

 

(a)           (i) The service of process seeking to attach, by trustee, receiver
or similar process, any funds of Borrower or of any entity under control of
Borrower (including a Subsidiary), or (ii) a notice of lien, levy, or assessment
is filed against a material portion of Borrower’s assets by any government
agency, and the same under sub-clauses (i) and (ii) hereof are not, within
twenty (20) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); provided, however, no Advances
shall be made during any twenty (20) day cure period; or

 



 37 

 

 

(b)           (i) Any material portion of a Loan Party’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or (ii)
any court order enjoins, restrains, or prevents such Loan Party from conducting
any part of its business;

 

8.6          Insolvency. (a) Any Loan Party is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent; (b)
any Loan Party begins an Insolvency Proceeding; or (c) an Insolvency Proceeding
is begun against any Loan Party and not dismissed or stayed within sixty (60)
days (but no Advances shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.7          Security Documents. The Pledge and Security Agreement, any
mortgage, or any other security document, after delivery thereof pursuant
hereto, shall for any reason (other than release by the Collateral Agent
pursuant to the terms hereof or thereof) fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
create a first priority Lien in favor of the Collateral Agent for the benefit of
the Secured Parties on any Collateral purported to be covered thereby;

 

8.8          Judgments. One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
Five Hundred Thousand Dollars ($500,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against any Loan Party and shall remain unsatisfied,
unvacated, or unstayed for a period of thirty (30) days after the entry thereof
(provided that no Advances will be made prior to the satisfaction, vacation, or
stay of such judgment, order, or decree);

 

8.9          Misrepresentations. Any Loan Party or any Person acting for a Loan
Party makes any representation, warranty, or other statement now or later in
this Agreement, any other Loan Document or in any writing delivered to any
Secured Party or to induce any Secured Party to enter this Agreement, any Loan
Document, any consent, waiver or amendment, and such representation, warranty,
or other statement is incorrect in any material respect when made;

 

8.10       ERISA. Any ERISA Event shall have occurred, or Section 7.17 shall be
breached, and the liability of a Loan Party or ERISA Affiliate, either
individually or in the aggregate, related to such ERISA Event or breaches,
individually or when aggregated with all other ERISA Events, and all such
breaches would have or would be reasonably expected to have a Material Adverse
Change;

 

8.11        Investment Company. The Borrower shall become an “investment
company” or a company “controlled” by an “investment company” under the
Investment Company Act;

 

8.12        Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any such Governmental Approval that could reasonably
be expected to result in the Governmental Authority taking any of the actions
described in clause (a) above, and such decision or such revocation, rescission,
suspension, modification or non-renewal (i) has, or could reasonably be expected
to have, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to
negatively affect the status of or legal qualifications of Borrower or any of
its Subsidiaries to hold any Governmental Approval in any other jurisdiction in
a manner that could reasonably be expected to have a Material Adverse Change;

 



 38 

 

 

8.13        Unenforceability of any Loan Document. Any material provision of any
Loan Document shall at any time for any reason (other than pursuant to the
express terms thereof) cease to be valid and binding on or enforceable against
any Loan Party intended to be a party thereto, or the validity or enforceability
thereof shall be contested by any party thereto, or a proceeding shall be
commenced by any Loan Party or any Governmental Authority having jurisdiction
over any of them, seeking to establish the invalidity or unenforceability
thereof, or any Loan Party shall deny in writing that it has any liability or
obligation purported to be created under any Loan Document;

 

8.14        Minimum Appraised Value. The aggregate appraised value of the
Portfolio (as determined by an appraiser selected by the Administrative Agent in
the latest appraisal conducted in accordance with Section 2.3(e)) plus Qualified
Cash in excess of the Liquidity Threshold shall, at any time, be below Three
Hundred Fifty Million Dollars ($350,000,000); less (without duplication) the
aggregate amount of all prepayments of Term Advances made after the Second
Amendment Effective Date, all prepayments of Revolving Advances (with
corresponding permanent reductions to the Revolving Commitments) made after the
Second Amendment Effective Date and all prepayments of Revolving Advances made
after the Revolving Availability Termination Date;

 

8.15 Minimum Consolidated Tangible Net Worth. The ratio of (a) Consolidated
Tangible Net Worth of Borrower plus Qualified Cash to (b) the aggregate amount
of Advances outstanding shall, at any time, be below 1.75:1.00;

 

8.15       [Reserved].

 

8.16       Criminal Proceedings; Civil Proceedings. The indictment of Borrower
or any of its Subsidiaries or any senior officer thereof under any criminal
statute, or commencement of criminal or civil proceedings against Borrower or
any of its Subsidiaries or any senior officer thereof, pursuant to which statute
or proceedings the penalties or remedies available include forfeiture to any
Governmental Authority of any material portion of the property of the Loan
Parties; and

 

8.17       Failure to Pay Other Indebtedness. Borrower or any of its
Subsidiaries shall fail to pay when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) any principal, interest or other
amount payable in respect of Indebtedness (excluding Indebtedness evidenced by
this Agreement) having an aggregate amount outstanding in excess of One Million
Dollars $1,000,000, and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness, or any other default under any agreement or instrument relating to
any such Indebtedness, or any other event, shall occur and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof.

 

9.             LENDER’S RIGHTS AND REMEDIES

 

9.1          Rights and Remedies. While an Event of Default occurs and continues
the Administrative Agent may, and shall at the request of the Required Lenders,
by notice to Borrower, do any or all of the following:

 

(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Sections 8.6(b) or 8.6(c) occurs all Obligations
are immediately due and payable without any action by any Secured Party);

 



 39 

 

 

(b)           terminate or reduce the entire Total Commitments, whereupon the
entire Total Commitment shall immediately be so terminated or reduced;

 

(c)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and any
Secured Party;

 

(d)          settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that the Agent considers advisable, notify
any Person owing Borrower money of the Secured Parties’ security interest in
such funds, and verify the amount of such account;

 

(e)           make any payments and do any acts it considers necessary or
reasonable (including authorizing the Collateral Agent to do the same) to
protect the Collateral and/or the Secured Parties’ security interest in the
Collateral. Borrower shall assemble the Collateral if the Collateral Agent
requests and make it available as the Collateral Agent designates. The
Collateral Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants the Collateral Agent a
license to enter and occupy any of its premises, without charge, to exercise any
Secured Party’s rights or remedies;

 

(f)            apply to the Obligations any amount held by any Secured Party
owing to or for the credit or the account of Borrower;

 

(g)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. The Collateral Agent is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, Borrower’s labels, patents, copyrights, mask works, rights of
use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with the Collateral Agent’s exercise of its rights under this
Section 9.1(g), Borrower’s rights under all licenses and all franchise
agreements inure to the Secured Parties’ benefit;

 

(h)           place a “hold” on any account maintained with any Secured Party
and/or deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(i)            demand and receive copies of all Loan Party Books; and

 

(j)            exercise all rights and remedies available to the Secured Parties
under the Loan Documents or at law or equity, including all remedies provided
under the Code (including disposal of the Collateral pursuant to the terms
thereof).

 

9.2          [Reserved].

 



 40 

 

 

9.3          Application of Payments and Proceeds.

 

(a)            Payments; Computations and Statements. Borrower will make each
payment under this Agreement not later than 12:00 noon (New York City time) on
the day when due, in Dollars and in immediately available funds, to the
Administrative Agent’s Account. All payments received by the Administrative
Agent after 12:00 noon (New York City time) on any Business Day will be credited
to the Loan Account on the next succeeding Business Day. All payments shall be
made by Borrower without set-off, counterclaim, recoupment, deduction or other
defense to the Agents and the Lenders. Except as provided in Section 2.11, after
receipt, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement, provided that the
Administrative Agent will cause to be distributed all interest and fees received
from or for the account of Borrower not less than once each month and in any
event promptly after receipt thereof. The Lenders and Borrower hereby authorize
the Administrative Agent to, and the Administrative Agent may, from time to
time, charge the Loan Account of Borrower with any amount due and payable by
Borrower under any Loan Document. Each of the Lenders and Borrower agrees that
the Administrative Agent shall have the right to make such charges whether or
not any Default or Event of Default shall have occurred and be continuing or
whether any of the conditions precedent in Section 3.2 have been satisfied. Any
amount charged to the Loan Account of Borrower shall be deemed an Advance
hereunder made by all the Lenders to Borrower, funded by the Administrative
Agent on behalf of all the Lenders. The Lenders and Borrower confirm that any
charges which the Administrative Agent may so make to the Loan Account of
Borrower as herein provided will be made as an accommodation to Borrower and
solely at the Administrative Agent’s discretion, provided that the
Administrative Agent shall from time to time upon the request of the Collateral
Agent, charge the Loan Account of Borrower with any amount due and payable under
any Loan Document. Whenever any payment to be made under any such Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be. All computations of fees shall be made by the Administrative Agent on the
basis of a year of 360 days, for LIBOR Rate Advances and a year of 365/366 days,
for Reference Rate Advances, in each case for the actual number of days elapsed.
Each determination by the Administrative Agent of an interest rate, fees or
Applicable Premium hereunder shall be conclusive and binding for all purposes in
the absence of manifest error.

 

(b)           Sharing of Payments. Except as provided in Section 2.11 hereof, if
any Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this Section 9.3(b) shall not be construed to apply to (i) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any other Loan Document (including the application of funds
arising from the existence of a Defaulting Lender), or (ii) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Advances to any assignee or participant, other than to any Loan Party
or any Subsidiary thereof (as to which the provisions of this Section 9.3(b)
shall apply). Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 9.3(b) may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender’s right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation.

 

(c)           Apportionment of Payments. Subject to Section 2.11 hereof:

 

(i)       All payments of principal and interest in respect of outstanding
Advances, all payments of fees (other than the fees set forth in Section 2.5
hereof) and all other payments in respect of any other Obligations, shall be
allocated by the Administrative Agent among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein or, in respect of payments not made on account of Advances, as
designated by the Person making payment when the payment is made.

 



 41 

 

 

(ii)       (w) After the occurrence and during the continuance of an Event of
Default described in Sections 8.1, 8.6(b) or 8.6(c), (x) after the acceleration
of the Advances pursuant to Section 9, (y) after the exercise of enforcement
remedies by the Collateral Agent pursuant to the Loan Documents or (z) otherwise
upon the direction of the Collateral Agent or the Required Lenders, after the
occurrence and during the continuance of an Event of Default, in each case, the
Administrative Agent shall apply all payments in respect of any Obligations,
including, without limitation, proceeds of the Collateral and any amounts
received on account of the Obligations (whether received as a consequence of the
exercise of any remedies under Section 9 hereof or any Loan Document or as a
distribution out of any proceeding in respect of or commenced under any
bankruptcy or Insolvency Proceeding including payments in respect of “adequate
protection” for the use of Collateral during such proceeding or under any Plan
of Reorganization or on account of any liquidation of any Loan Party, subject to
the provisions of this Agreement, (i) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full; (ii) second, to pay interest
then due and payable in respect of the Collateral Agent Advances until paid in
full; (iii) third, to pay principal of the Collateral Agent Advances until paid
in full; (iv) fourth, ratably to pay the Obligations in respect of any fees
(other than any Applicable Premium), expense reimbursements, indemnities and
other amounts then due and payable to the Lenders until paid in full; (v) fifth,
ratably to pay interest then due and payable in respect of the Advances until
paid in full; (vi) sixth, ratably to pay principal of the Advances (or, to the
extent such Obligations are contingent, to provide cash collateral in respect of
such Obligations) until paid in full; (vii) seventh, ratably to pay the
Obligations in respect of any Applicable Premium then due and payable to the
Lenders until paid in full; and (viii) eighth, to the ratable payment of all
other Obligations then due and payable.

 

In furtherance of the foregoing, each Secured Party hereby agrees that it will
not support, propose or vote to accept any Non-Conforming Plan of
Reorganization; provided, that notwithstanding anything to the contrary
contained herein, each Secured Party shall be permitted to support, propose
and/or vote for any Conforming Plan of Reorganization.

 

(d)           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)       Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 13.6.

 

(ii)       The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by Borrower to the Administrative Agent for
such Defaulting Lender’s benefit, and, in the absence of such transfer to such
Defaulting Lender, the Administrative Agent shall transfer any such payments to
each other non-Defaulting Lender ratably in accordance with their Pro Rata
Shares (without giving effect to the Pro Rata Shares of such Defaulting Lender)
(but only to the extent that such Defaulting Lender’s Advances were funded by
the other Lenders) or, if so directed by Borrower and if no Default or Event of
Default has occurred and is continuing (and to the extent such Defaulting
Lender’s Advances were not funded by the other Lenders), retain the same to be
re-advanced to Borrower as if such Defaulting Lender had made such Advances to
Borrower. Subject to the foregoing, the Administrative Agent may hold and, in
its discretion, re-lend to Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by the Administrative
Agent for the account of such Defaulting Lender.

 

(iii)       Subject to Section 13.20, the operation of this Section 9.3(d) shall
not be construed to increase or otherwise affect the Commitments of any Lender,
to relieve or excuse the performance by such Defaulting Lender or any other
Lender of its duties and obligations hereunder, or to relieve or excuse the
performance by any Borrower of its duties and obligations hereunder to the
Administrative Agent or to the Lenders other than such Defaulting Lender.

 



 42 

 

 

(iv)       This Section 9.3(d) shall remain effective with respect to such
Lender until either (i) the Obligations under this Agreement shall have been
declared or shall have become immediately due and payable or (ii) the
non-Defaulting Lenders, the Agents, and Borrower shall have waived such
Defaulting Lender’s default in writing, and the Defaulting Lender makes its Pro
Rata Share of the applicable defaulted Advances and pays to the Agents all
amounts owing by such Defaulting Lender in respect thereof; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while such Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

9.4          Collateral Agent’s Liability for Collateral. Except with respect to
certificated securities, so long as the Collateral Agent acts reasonably, the
Collateral Agent shall not be liable or responsible for: (a) the safekeeping of
the Collateral (except for any Collateral delivered to it to be held in its
possession or under its control), (b) any loss or damage to the Collateral
(except for any Collateral delivered to it to be held in its possession or under
its control), (c) any diminution in the value of the Collateral or (d) any act
or default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.5          No Waiver; Remedies Cumulative. Any Secured Party’s failure, at any
time or times, to require strict performance by any Loan Party of any provision
of this Agreement or any other Loan Document shall not waive, affect, or
diminish any right of such Secured Party thereafter to demand strict performance
and compliance herewith or therewith. No waiver by any Secured Party hereunder
shall be effective unless signed by such Secured Party and then is only
effective for the specific instance and purpose for which it is given. Each
Secured Party’s rights and remedies under this Agreement and the other Loan
Documents are cumulative. Each Secured Party has all rights and remedies
provided under the Code, by law, or in equity. Each Secured Party’s exercise of
one right or remedy is not an election, and any Secured Party’s waiver of any
Event of Default is not a continuing waiver. Any Secured Party’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

9.6          Demand Waiver. Each Loan Party waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by any Secured Party
on which any Loan Party is liable.

 



 43 

 

 

10.          AGENTS

 

10.1        Appointment. Each of the Lenders (and each subsequent maker of any
Advance by its making thereof) hereby irrevocably appoints, authorizes and
empowers the Administrative Agent and the Collateral Agent to perform the duties
of each such Agent as set forth in this Agreement and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto,
including: (i) to receive on behalf of each Lender any payment of principal of
or interest on the Advances outstanding hereunder and all other amounts accrued
hereunder for the account of the Lenders and paid to such Agent, and, subject to
Section 2.11 of this Agreement, to distribute promptly to each Lender its Pro
Rata Share of all payments so received; (ii) to distribute to each Lender copies
of all material notices and agreements received by such Agent and not required
to be delivered to each Lender pursuant to the terms of this Agreement, provided
that the Agents shall not have any liability to the Lenders for any Agent’s
inadvertent failure to distribute any such notices or agreements to the Lenders;
(iii) to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Obligations, the Advances, and related
matters and to maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Collateral and related matters;
(iv) to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Advances and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of the same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii) to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.3, to take
such action as such Agent deems appropriate on its behalf to administer the
Advances and the Loan Documents and to exercise such other powers delegated to
such Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Advances), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Advances; provided, however, that the Agents shall not be required to
take any action which, in the reasonable opinion of any Agent, exposes such
Agent to liability or which is contrary to this Agreement or any other Loan
Document or applicable law.

 

10.2        Nature of Duties; Delegation. (a)  The Agents shall have no duties
or responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each of the Lenders shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Advances hereunder and
shall make its own appraisal of the creditworthiness of the Loan Parties and the
value of the Collateral, and the Agents shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into their possession
before the initial Advance hereunder or at any time or times thereafter,
provided that, upon the reasonable request of a Lender, each Agent shall provide
to such Lender any documents or reports delivered to such Agent by the Loan
Parties pursuant to the terms of this Agreement or any other Loan Document. If
any Agent seeks the consent or approval of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender. Each Agent shall
promptly notify each Lender any time that the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) have instructed such Agent to act or refrain from
acting pursuant hereto.

 



 44 

 

 

(b)           Each Agent may, upon any term or condition it specifies, delegate
or exercise any of its rights, powers and remedies under, and delegate or
perform any of its duties or any other action with respect to, any Loan Document
by or through any trustee, co-agent, employee, attorney-in-fact and any other
Person (including any Lender). Any such Person shall benefit from this Section
10.2 to the extent provided by the applicable Agent.

 

10.3        Rights, Exculpation, Etc. The Agents and their directors, officers,
agents or employees shall not be liable to the Lenders for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Advance as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 13.15 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
9.3(c), and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled. The Agents may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents). Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to such Agent in writing by the Borrower or any Secured Party.

 

10.4        Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 



 45 

 

 

10.5        Indemnification. To the extent that any Agent is not reimbursed and
indemnified by any Loan Party, and whether or not such Agent has made demand on
any Loan Party for the same, the Lenders will, within five (5) days of written
demand by such Agent, reimburse such Agent for and indemnify such Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
client charges and reasonable and documented out-of-pocket expenses of counsel
or any other advisor to such Agent), advances or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by such Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s Pro
Rata Share, including, without limitation, advances and disbursements made
pursuant to Section 10.8; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements for which
there has been a final non-appealable judicial determination that such liability
resulted from such Agent’s gross negligence or willful misconduct. The
obligations of the Lenders under this Section 10.5 shall survive the payment in
full of the Advances and the termination of this Agreement.

 

10.6        Agents Individually. With respect to its Pro Rata Share of the Total
Commitment hereunder and the Advances made by it, each Agent shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of an Advance. The terms “Lenders” or “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

 

10.7        Successor Agent. (a) Any Agent may at any time give at least 30 days
prior written notice of its resignation to the Lenders. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor Agent, which, in the absence of a Default or an Event of Default, will
be subject to approval by Borrower, which shall not be unreasonably withheld or
delayed. If no such successor Agent shall have been so appointed by the Required
Lenders and, if applicable, approved by Borrower, and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent. Whether
or not a successor Agent has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)           With effect from the Resignation Effective Date, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above. Upon the
acceptance of a successor’s Agent’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 and Section 13.2 shall
continue in effect for the benefit of such retiring Agent in respect of any
actions taken or omitted to be taken by it while the retiring Agent was acting
as Agent.

 



 46 

 

 

10.8        Collateral Matters.

 

(a)           The Collateral Agent may from time to time make such disbursements
and advances (“Collateral Agent Advances”) which the Collateral Agent, in its
sole discretion, deems necessary or desirable to preserve, protect, prepare for
sale or lease or dispose of the Collateral or any portion thereof, to enhance
the likelihood or maximize the amount of repayment by Borrower of the Advances
and other Obligations or to pay any other amount chargeable to Borrower pursuant
to the terms of this Agreement, including, without limitation, costs, fees and
expenses as described in Section 10.16. The Collateral Agent Advances shall be
repayable on demand and be secured by the Collateral and shall bear interest at
a rate per annum equal to the rate then applicable to Advances that are
Reference Rate Advances. The Collateral Agent Advances shall constitute
Obligations hereunder which may be charged to the Loan Account in accordance
with Section 9.3(c). The Collateral Agent shall notify each Lender and Borrower
in writing of each such Collateral Agent Advance, which notice shall include a
description of the purpose of such Collateral Agent Advance. Without limitation
to its obligations pursuant to Section 10.5, each Lender agrees that it shall
make available to the Collateral Agent, upon the Collateral Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Collateral Agent Advance. If such funds are not made
available to the Collateral Agent by such Lender, the Collateral Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Collateral Agent, at the Federal Funds Rate for three
(3) Business Days and thereafter at the Reference Rate.

 

(b)           The Lenders hereby irrevocably authorize the Collateral Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Total Commitment
and payment and satisfaction of all Advances and all other Obligations (other
than Contingent Indemnity Obligations) in accordance with the terms hereof; or
constituting property being sold or disposed of in the ordinary course of any
Loan Party’s business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 13.6. Upon request by the Collateral Agent at any time,
the Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.8(b).

 

(c)           Without in any manner limiting the Collateral Agent’s authority to
act without any specific or further authorization or consent by the Lenders (as
set forth in Section 10.8(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.8(b). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Secured Parties upon such Collateral; provided, however, that (i)
the Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

 



 47 

 

 

(d)           Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce the guaranty under Section 4,
it being understood and agreed that all powers, rights and remedies under the
Loan Documents may be exercised solely by the Collateral Agent for the benefit
of the Lenders in accordance with the terms thereof, (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent, the Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and (iii) the Collateral Agent, as agent for and representative of the Agents
and the Lenders (but not any other Agent or any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled (either directly or through one or
more acquisition vehicles) for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral to be
sold (A) at any public or private sale, (B) at any sale conducted by the
Collateral Agent under the provisions of the Uniform Commercial Code (including
pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code), (C) at any
sale or foreclosure conducted by the Collateral Agent (whether by judicial
action or otherwise) in accordance with applicable law or (D) any sale conducted
pursuant to the provisions of any Debtor Relief Law (including Section 363 of
the Bankruptcy Code), to use and apply all or any of the Obligations as a credit
on account of the purchase price for any Collateral payable by the Collateral
Agent at such sale.

 

(e)           The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.8 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.

 

10.9        Agency for Perfection. Each Agent and each other Secured Party
hereby appoints each other Agent and each other Secured Party as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets which, in accordance with Article 9 of the Uniform
Commercial Code, can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and each Agent and each
other Secured Party hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Agents and the other Secured
Parties as secured party. Should the Administrative Agent or any other Secured
Party obtain possession or control of any such Collateral, the Administrative
Agent or such other Secured Party shall notify the Collateral Agent thereof,
and, promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent or in accordance with the Collateral Agent’s
instructions. In addition, the Collateral Agent shall also have the power and
authority hereunder to appoint such other sub-agents as may be necessary or
required under applicable state law or otherwise to perform its duties and
enforce its rights with respect to the Collateral and under the Loan Documents.
Each Loan Party by its execution and delivery of this Agreement hereby consents
to the foregoing.

 

10.10     No Reliance on any Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Money
Laundering and Anti-Terrorism Laws, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or other regulations
issued under the USA PATRIOT Act. Each Lender, Affiliate, participant or
assignee subject to Section 326 of the USA PATRIOT Act will perform the measures
necessary to satisfy its own responsibilities under the CIP Regulations.

 



 48 

 

 

10.11     No Third Party Beneficiaries. The provisions of this Section 10 are
solely for the benefit of the Secured Parties, and no Loan Party shall have
rights as a third-party beneficiary of any of such provisions (except as set
forth in Section 10.7(a) hereof).

 

10.12     No Fiduciary Relationship. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

10.13     Reports; Confidentiality; Disclaimers. By becoming a party to this
Agreement, each Lender:

 

(a)           is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to Borrower or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

 

(b)           expressly agrees and acknowledges that the Agents (i) do not make
any representation or warranty as to the accuracy of any Reports, and (ii) shall
not be liable for any information contained in any Reports,

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding
Borrower and its Subsidiaries and will rely significantly upon Borrower’s and
its Subsidiaries’ books and records, as well as on representations of their
personnel,

 

(d)           agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 13.10, and

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold any Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrower, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrower, and (ii) to pay and protect, and indemnify,
defend and hold any Agent and any other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including, reasonable and documented out-of-pocket attorneys’
fees and costs) incurred by any such Agent and any such other Lender preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

 

10.14      Collateral Custodian. Upon the occurrence and during the continuance
of any Default or Event of Default, the Collateral Agent or its designee may at
any time and from time to time employ and maintain on the premises of any Loan
Party a custodian selected by the Collateral Agent or its designee who shall
have full authority to do all acts necessary to protect the Agents’ and the
Secured Parties’ interests. Each Loan Party hereby agrees to, and to cause its
Subsidiaries to, cooperate with any such custodian and to do whatever the
Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of Borrower and charged to the Loan Account.

 



 49 

 

 

10.15      Collateral Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Collateral Agent (irrespective of whether the
principal of any Advance shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the compensation, expenses, disbursements and advances
of the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder and under the other Loan Documents)
allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

 

10.16      Expenses; Taxes; Attorneys’ Fees. The Borrower will pay promptly, and
in any event within ten (10) Business Days of a delivery of an invoice, all
reasonable and documented out-of-pocket costs and expenses incurred by or on
behalf of each Agent and, solely to the extent described in clauses (b) through
(i) below, each Lender, regardless of whether the transactions contemplated
hereby are consummated, including, without limitation, reasonable fees, costs,
client charges and expenses of one outside counsel and one local counsel in each
relevant jurisdiction for the Agents taken as a whole (and, in the case of
clauses (b) through (i) below, reasonable fees, costs, client charges and
expenses of one outside counsel and one local counsel in each relevant
jurisdiction for the Lenders taken as a whole), accounting, due diligence,
valuations, investigations, searches and filings, monitoring of assets,
appraisals of Collateral, title searches and reviewing environmental
assessments, miscellaneous disbursements, examination, travel, lodging and
meals, arising from or relating to: (a) the negotiation, preparation, execution,
delivery, performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 6.7 or the review of any of the agreements,
instruments and documents referred to in Section 6.11), (b) any requested
amendments, waivers or consents to this Agreement or the other Loan Documents
whether or not such documents become effective or are given, (c) the
preservation and protection of the Agents’ or any of the Lenders’ rights under
this Agreement or the other Loan Documents, (d) the defense of any claim or
action asserted or brought against any Agent or any Lender by any Person that
arises from or relates to this Agreement, any other Loan Document, the Agents’
or the Lenders’ claims against any Loan Party under the Loan Documents, or any
and all matters in connection therewith, (e) the commencement or defense of, or
intervention in, any court proceeding arising from or related to this Agreement
or any other Loan Document, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or any Lender, or the taking of any action
in respect of the Collateral, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral in connection with this Agreement or any other
Loan Document, (h) any attempt to enforce any Lien or security interest in any
Collateral in connection with this Agreement or any other Loan Document, or (i)
any attempt to collect from any Loan Party. Without limitation of the foregoing
or any other provision of any Loan Document: (x) the Borrower agrees to pay all
stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by any Agent or any Lender to be payable
in connection with this Agreement or any other Loan Document, and the Borrower
agrees to save each Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrower agrees to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, and (z) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document, any Agent may itself perform or
cause performance of such covenant or agreement, and the expenses of such Agent
incurred in connection therewith shall be reimbursed on demand by the Borrower.
The obligations of the Borrower under this Section 10.16 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

 



 50 

 

 

11.          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Each party may change its mailing or electronic mail address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 11.

 

If to any Loan Party:Safeguard Scientifics, Inc.

170 North Radnor-Chester Road, Suite 200

Radnor, Pennsylvania 19087

Attn: Chief Operating Officer and Chief Executive Officer

Fax: (610) 293-0601

Email: bsisko@safeguard.com

 

If to Administrative

Agent or Collateral

Agent:HPS Investment Partners, LLC

40 West 57th Street

New York, New York 10019

Attention: Vikas M. Keswani

Telephone: 212-287-6773

Telecopier: 646-495-4469

Email: vikas.keswani@hpspartners.com

 

12.          GOVERNING LAW, CONSENT TO JURISDICTION, SERVICE OF PROCESS, VENUE
AND JURY TRIAL WAIVER

 



 51 

 

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 11, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE LOAN PARTIES AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY SECURED PARTY TO
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(c)           Each Loan Party irrevocably consents to the service of process out
of the said courts by mailing copies thereof by registered United States air
mail postage prepaid to it at its address specified in Section 11. Nothing in
this Section 12(c) shall affect the right of any Secured Party to (i) commence
legal proceedings or otherwise sue any Loan Party in the state in which it is
incorporated or organized or in any other court having jurisdiction over such
Loan Party or (ii) serve process upon any Loan Party in any manner authorized by
the laws of any such jurisdiction.

 

(d)           EACH LOAN PARTY AND EACH SECURED PARTY HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY
FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES
THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY. EACH LOAN PARTY CERTIFIES THAT NO OFFICER,
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR SECURED PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY SECURED PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH
LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE SECURED PARTIES ENTERING INTO THIS AGREEMENT.

 



 52 

 

 

13.          GENERAL PROVISIONS

 

13.1        [Reserved].

 

13.2        Indemnification.

 

(a)           In addition to each Loan Party’s other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Secured Party and its Affiliates, officers,
directors, employees, attorneys, consultants and agents (collectively called the
“Indemnified Persons”) from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses)
incurred by such Indemnified Persons, whether prior to or from and after the
Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any other Loan Document or of any other document executed in
connection with the transactions contemplated by this Agreement, (ii) any
Agent’s or any Lender’s furnishing of funds to Borrower under this Agreement or
the other Loan Documents, including, without limitation, Borrower’s use of the
proceeds thereof, (iii) the Agents or Lenders relying on any instructions of
Borrower or the handling of the Collateral of Borrower as provided herein or in
any other Loan Document, (iv) any matter relating to the financing transactions
contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnified
Person is a party thereto (collectively, the “Indemnified Matters”); provided,
however, that the Loan Parties shall not have any obligation to any Indemnified
Person under this Section 13.2(a) for any Indemnified Matter (x) caused by the
gross negligence, bad faith or willful misconduct of such Indemnified Person, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, or (y) arising from disputes solely among the Agents, the Lenders
and their respective participants that do not involve any acts or omissions of
any Loan Party but excluding any disputes between a Lender and HPSIP, in its
capacity as an Agent, in respect of which the Loan Party shall have the
obligation as provided herein.

 

(b)           To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 13.2 may be unenforceable because it is
violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnified Persons.

 

(c)           No Loan Party shall assert, and each Loan Party hereby waives, any
claim against the Indemnified Persons, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Advance or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 



 53 

 

 

(d)           The indemnities and waivers set forth in this Section 13.2 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

13.3        Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

13.4        [Reserved].

 

13.5        [Reserved].

 

13.6        Amendments, Etc. (a)  No amendment or waiver of any provision of
this Agreement or any other Loan Document (excluding the Fee LetterLetters), and
no consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Secured Parties or extending an existing Lien over additional property, by the
Agents and Borrower, (y) in the case of any other waiver or consent, by the
Required Lenders (or by the Collateral Agent with the consent of the Required
Lenders) and such Loan Party and (z) in the case of any other amendment, by the
Required Lenders (or by the Collateral Agent with the consent of the Required
Lenders) and Borrower, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall:

 

(i)       increase the Commitment of any Lender, reduce the principal of, or
interest on, the Advances payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Advances
payable to any Lender, in each case, without the written consent of such Lender,
excluding, for the avoidance of doubt, any waiver of the Default Rate in
connection with an Event of Default pursuant to Section 2.3(b) or any
determination to waive Waivable Mandatory Prepayments under Section 2.4(f);

 

(ii)       change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances that is required for the Lenders or any of them
to take any action hereunder without the written consent of each Lender;

 

(iii)       amend the definition of “Required Lenders” or “Pro Rata Share”
without the written consent of each Lender;

 

(iv)       release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor, in each case, without
the written consent of each Lender; or

 

(v)       amend, modify or waive Section 9.3(a), Section 9.3(c) or this Section
13.6 of this Agreement without the written consent of each Lender.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Section 9.3(a) and 9.3(b)) that permits any Loan Party or
any of their respective Affiliates to purchase Advances on a non-pro rata basis,
become an eligible assignee pursuant to Section 13.15 and/or make offers to make
optional prepayments on a non-pro rata basis shall require the prior written
consent of the Required Lenders rather than the prior written consent of each
Lender directly affected thereby and (C) the consent of Borrower shall not be
required to change any order of priority set forth in Section 2.4(c) and Section
9.3(c). Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
under the Loan Documents and any Advances held by such Person for purposes
hereof shall be automatically deemed to be voted pro rata according to the
Advances of all other Lenders in the aggregate (other than such Defaulting
Lender).

 



 54 

 

 

(b)           If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender (other than the Collateral Agent and its
respective Affiliates and Related Funds) (the “Holdout Lender”) fails to give
its consent, authorization, or agreement, then the Collateral Agent, upon at
least five (5) Business Days prior irrevocable notice to the Holdout Lender, may
permanently replace the Holdout Lender with one or more substitute lenders
(each, a “Replacement Lender”), and the Holdout Lender shall have no right to
refuse to be replaced hereunder. Such notice to replace the Holdout Lender shall
specify an effective date for such replacement, which date shall not be later
than fifteen (15) Business Days after the date such notice is given. Prior to
the effective date of such replacement, the Holdout Lender and each Replacement
Lender shall execute and deliver an Assignment and Acceptance, subject only to
the Holdout Lender being repaid its share of the outstanding Obligations without
any premium or penalty of any kind whatsoever. If the Holdout Lender shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, the Holdout Lender shall be deemed to
have executed and delivered such Assignment and Acceptance. The replacement of
any Holdout Lender shall be made in accordance with the terms of Section 13.15.
Until such time as the Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Holdout Lender hereunder and under the other Loan Documents, the Holdout Lender
shall remain obligated to make its Pro Rata Share of Advances.

 

13.7        Integration. This Agreement and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

13.8        [Reserved].

 

13.9        Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than Contingent Indemnity Obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement) have been paid in full and satisfied. The obligation of the Loan
Parties in Section 13.2 to indemnify the Secured Parties shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

13.10      Confidentiality. In handling any confidential information, each Agent
and each Lender shall exercise the same degree of care that it exercises for its
own proprietary information, but disclosure of information may be made: (a) to
each Agent’s or each Lender’s Subsidiaries or Affiliates to the extent such
Subsidiaries or Affiliates agree to be bound by the provisions hereof; (b) to
prospective transferees or purchasers of any interest in the Advances (provided,
however, such Lender shall use commercially reasonable efforts to obtain such
prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as and to the extent required by law, regulation, subpoena, or
other order, provided that, to the extent permitted by law, regulation, subpoena
or other order, Agent or such Lender shall notify Borrower of such disclosure;
(d) to each Agent’s and Lender’s regulators or as otherwise required in
connection with each Agent’s or each Lender’s examination or audit; (e) as
necessary by Agent or a Lender in connection with Agent or such Lender’s
exercising of remedies under the Loan Documents; and (f) to third-party service
providers of each Agent and each Lender so long as such service providers are
bound by confidentiality obligations to such Agent or such Lender. Confidential
information does not include information that either: (i) is in the public
domain not as a result of Agent or a Lender’s breach of this Agreement or in
Agent’s or a Lender’s possession when disclosed to such Agent or such Lender, or
becomes part of the public domain not as a result of Agent or a Lender’s breach
of this Agreement after disclosure to Agent or such Lender, or (ii) is disclosed
to a Lender by a third party, if such Lender does not know that the third party
is prohibited from disclosing the information.

 



 55 

 

 

13.11      USA PATRIOT ACT. Each Lender hereby notifies Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing Borrower, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing
Borrower in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

 

13.12      [Reserved].

 

13.13      Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, any Agent or any Lender may, and is hereby authorized to,
at any time and from time to time, without notice to any Loan Party (any such
notice being expressly waived by the Loan Parties) and to the fullest extent
permitted by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Agent or such Lender or any of their respective
Affiliates to or for the credit or the account of any Loan Party against any and
all obligations of the Loan Parties either now or hereafter existing under any
Loan Document, irrespective of whether or not such Agent or such Lender shall
have made any demand hereunder or thereunder and although such obligations may
be contingent or unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, (a) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 9.3(d) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Agents and the Lenders, and (b)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. Each Agent and
each Lender agrees to notify such Loan Party promptly after any such set-off and
application made by such Agent or such Lender or any of their respective
Affiliates provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Agents and the
Lenders under this Section 13.13 are in addition to the other rights and
remedies (including other rights of set-off) which the Agents and the Lenders
may have under this Agreement or any other Loan Documents of law or otherwise.

 

13.14      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

13.15      Assignments and Participations.

 

(a)           This Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of each Loan Party, each Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights or obligations hereunder
or under the other Loan Documents without the prior written consent of each
Lender and any such purported assignment without the Lenders’ prior written
consent shall be null and void.

 



 56 

 

 

(b)           Subject to the conditions set forth in clause (c) below, each
Lender may assign to one or more other lenders or other entities all or a
portion of its rights and obligations under this Agreement with respect to:

 

(i)       all or a portion of its Revolving Commitment and theany Revolving
Advances made by it with the written consent of the Administrative Agent and, in
the absence of a Default or an Event of Default, Borrower (in each case, such
consent not to be unreasonably withheld); and

 

(ii)       all or a portion of its Term Commitment and any Term Advance made by
it with the written consent of the Administrative Agent and, in the absence of a
Default or an Event of Default, Borrower (in each case, such consent not to be
unreasonably withheld),

 

provided, however, that no written consent of the Borrower shall be required (A)
in connection with any assignment by a Lender to a Lender, an Affiliate of such
Lender or a Related Fund of such Lender or (B) if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of such
Lender.

 

(c)           Assignments shall be subject to the following additional
conditions:

 

(i)       Each such assignment shall be in an amount which is at least Two
Million Dollars ($2,000,000) or a multiple of One Million Dollars ($1,000,000)
in excess thereof (or the remainder of such Lender’s Commitment) (except such
minimum amount shall not apply to an assignment by a Lender to (A) a Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (B) a group of new
Lenders, each of whom is an Affiliate or Related Fund of each other to the
extent the aggregate amount to be assigned to all such new Lenders is at least
Two Million Dollars ($2,000,000) or a multiple of One Million Dollars
($1,000,000) in excess thereof (or the remainder of such Lender’s Commitment));

 

(ii)       The parties to each such assignment shall execute and deliver to the
Administrative Agent (and the Collateral Agent, if applicable), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and all documentation and other information with
respect to the assignee that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, such parties shall deliver to the Administrative
Agent, for the benefit of the Administrative Agent, a processing and recordation
fee of Five Thousand Dollars $(5,000) (except the payment of such fee shall not
be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender); and

 

(iii)       No such assignment shall be made to (A) any Loan Party or any of
their respective Affiliates or (B) any Defaulting Lender or any of its
Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(d)           Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least three (3) Business Days
after the delivery thereof to the Administrative Agent (or such shorter period
as shall be agreed to by the Administrative Agent and the parties to such
assignment), (A) the assignee thereunder shall become a “Lender” hereunder and,
in addition to the rights and obligations hereunder held by it immediately prior
to such effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 



 57 

 

 

(e)           By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

(f)            The Administrative Agent shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain, or cause to be maintained at one of
its offices, a copy of each Assignment and Acceptance delivered to and accepted
by it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitments of, and the principal amount of the
Advances (and stated interest thereon) (the “Registered Loans”), owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and Borrower, the Agents and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and any Lender at any reasonable time and
from time to time upon reasonable prior written notice.

 

(g)           Upon receipt by the Administrative Agent of a completed Assignment
and Acceptance, and subject to any consent required from the Administrative
Agent or the Collateral Agent pursuant to Section 13.15(b) (which consent of the
applicable Agent must be evidenced by such Agent’s execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Advances and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

 



 58 

 

 

(h)          A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered on the Register as the owner thereof for
the purpose of receiving all payments thereon, notwithstanding notice to the
contrary.

 

(i)            In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of Borrower, maintain, or cause to be maintained, a register, on which it
enters the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

 

(j)            Any Non-U.S. Lender who purchases or is assigned or participates
in any portion of such Registered Loan shall comply with Section 2.8(d).

 

(k)           Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Advances made by it); provided, that (i) such
Lender’s obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity datesMaturity Date or decrease in the
principal amount of theany Advances, (B) action directly effecting an extension
of the due dates or a decrease in the rate of interest payable on theany
Advances or the fees payable under this Agreement, or (C) actions directly
effecting a release of all or a substantial portion of the Collateral or any
Loan Party (except as set forth in Section 10.8 of this Agreement or any other
Loan Document). The Loan Parties agree that each participant shall be entitled
to the benefits of Section 2.8 and Section 2.9 of this Agreement with respect to
its participation in any portion of the Commitments and the Advances as if it
was a Lender (it being understood that documentation required under Section 2.8
shall be delivered to the participating Lender).

 

(l)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a “Securitization”); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. The
Loan Parties shall use commercially reasonable efforts to cooperate with such
Lender and its Affiliates to effect the Securitization including, without
limitation, by providing such information as may be reasonably requested by such
Lender in connection with the rating of its Advances or the Securitization.

 



 59 

 

 

13.16      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

13.17      Consent by the Agents and Lenders. Except as otherwise expressly set
forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an “Action”) of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which any Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by such Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.

 

13.18      No Party Deemed Drafter. Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.

 

13.19      Reinstatement; Certain Payments. If any claim is ever made upon any
Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent, Lender
and Borrower, and if such Secured Party repays all or part of such amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such Secured Party or any of its property, or (ii) any
good faith settlement or compromise of any such claim effected by such Secured
Party with any such claimant, then and in such event each Loan Party agrees that
(A) any such judgment, decree, order, settlement or compromise shall be binding
upon it notwithstanding the cancellation of any Indebtedness hereunder or under
the other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Secured Party hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by such Secured Party.

 

13.20      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 



 60 

 

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(c)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

14.          DEFINITIONS

 

14.1        Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any account of such
Person.

 

“Action” is defined in Section 13.17.

 

“Administrative Agent” is defined in in the preamble hereof.

 

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

“Advance” or “Advances” means an advance (or advances) made by a Lender to
Borrower pursuant to Section 2.1.1(a).

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members. Notwithstanding anything herein to
the contrary, in no event shall any Agent or any Lender be considered an
“Affiliate” of any Loan Party.

 

“Agent” is defined in the preamble hereof.

 

“Agreement” is defined in the preamble hereof.

 

“Aggregate Payments” is defined in Section 4.6.

 

“Anti-Corruption Laws” is defined in Section 5.15(a).

 

“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered under any Sanctions Programs, (e) any law prohibiting or
directed against terrorist activities or the financing or support of terrorist
activities (e.g., 18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws
enacted in the United States or any other jurisdictions in which the parties to
this Agreement operate, as any of the foregoing laws have been, or shall
hereafter be, amended, renewed, extended, or replaced and all other present and
future legal requirements of any Governmental Authority governing, addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto.

 



 61 

 

 

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Advance or any portion thereof, 7.50%,
and (b) any LIBOR Rate Advance or any portion thereof, 8.50%.

 

“Applicable Premium” means, as of the date of the occurrence of an Applicable
Premium Trigger Event, an amount equal to the amount of interest which would
have accrued on the principal amount of Advances equal to the(which, in the case
of Revolving Advances prior to the Revolving Availability Termination Date,
shall equal the Commitments being reduced or terminated) in connection with such
Applicable Premium Trigger Event from the date of such prepayment or reduction
through and including the Maturity Date had such principal amount remained
outstanding without any prepayment or reduction until the Maturity Date, such
interest to be calculated in accordance with this Agreement at the rate that
would have been applicable to LIBOR Rate Advances with an Interest Period of one
(1) month on the date of such prepayment, reduction or termination.

 

“Applicable Premium Trigger Event” means:

 

(a)           any permanent reduction or cancellation of the Total Revolving
Commitments prior to the Revolving Availability Termination Date for any reason,
including, without limitation, any of the circumstances specified in Section
2.4; provided, that, notwithstanding the foregoing, any(i) no permanent
reduction or cancellation of the Revolving Commitments pursuant to Section
2.4(b)(iii) (i)(C) shall constitute an Applicable Premium Trigger Event and (ii)
the permanent reduction and cancellation of the Revolving Commitments on the
Second Amendment Effective Date, if any, pursuant to the terms of the Second
Amendment shall not constitute an Applicable Premium Trigger Event;

 

(b)           the acceleration of the Obligations for any reason, including,
without limitation, acceleration in accordance with Section 9.1, including as a
result of the commencement of an Insolvency Proceeding;

 

(c)       any payment by any Loan Party of all, or any part, of the principal
balance of the Term Advance for any reason (including, without limitation, any
optional prepayment or mandatory prepayment) whether before or after (i) the
occurrence of an Event of Default, or (ii) the commencement of any Insolvency
Proceeding, and notwithstanding any acceleration (for any reason) of the
Obligations;

 

(d)       any payment by any Loan Party of all, or any part, of the principal
balance of the Revolving Advances at any time on or after the Revolving
Availability Termination Date for any reason (including, without limitation, any
optional prepayment or mandatory prepayment) whether before or after (i) the
occurrence of an Event of Default, or (ii) the commencement of any Insolvency
Proceeding, and notwithstanding any acceleration (for any reason) of the
Obligations;

 

(e)           (a) the satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the Obligations in any Insolvency Proceeding, foreclosure (whether by power of
judicial proceeding or otherwise) or deed in lieu of foreclosure or the making
of a distribution of any kind in any Insolvency Proceeding to any Agent, for the
account of the Lenders in full or partial satisfaction of the Obligations; or

 

(f)            (b) the termination of this Agreement for any reason.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent
(and the Collateral Agent, if applicable), in accordance with Section 13.15
hereof and substantially in the form of Exhibit K hereto or such other form
acceptable to the Administrative Agent.

 



 62 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

“Blocked Person” means any Person:

 

(a)           that (i) is identified on the list of “Specially Designated
Nationals and Blocked Persons” published by OFAC; (ii) resides, is organized or
chartered in a Sanctioned Country; or (iii) is a Person listed in any economic
or financial sanctions-related or trade embargoes-related list of designated
Persons maintained under any of the Anti-Money Laundering and Anti-Terrorism
Laws; and

 

(b)           that is owned or controlled by or that is acting for or on behalf
of, any Person described in clause (a) above.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower Board” is defined in Section 6.2(d).

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached to such certificate is
a true, correct, and complete copy of the resolutions then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
the Secured Parties may conclusively rely on such certificate unless and until
such Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.

 

“Business Day” means (a) any day that is not a Saturday, Sunday or a day on
which banking institutions are authorized by law to be closed and (b) if the
applicable Business Day relates to any LIBOR Rate Advance, any day on which
dealings in deposits in Dollars are carried out in the London interbank market.

 

“BVI Subsidiary” means Bonfield VII, Ltd.

 

“Cash Equivalents” means assets of the type referred to in clause (a) of the
definition of “Permitted Investments”.

 

“Certificate Regarding Non-Bank Status” is defined in Section 2.8(d)(ii)(C).

 



 63 

 

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” or “group” (as such terms are defined in Sections
3(a)(9), 13(d)(3) and 14(d)(2) of the Exchange Act), other than a trustee or
other fiduciary holding Securities under an employee benefit plan of Borrower,
is or becomes, directly or indirectly, a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act) of, or acquires control over,
Securities of Borrower, representing a majority or more of the combined voting
power of Borrower’s then outstanding Securities in one or more related
transactions; (b) during any period of two (2) consecutive calendar years,
individuals who at the beginning of such period constituted the Borrower Board
(together with any new directors whose election by the board of directors of
Borrower was approved by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directions at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office; (c) Borrower ceases to have beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or
economic power of the Securities of each other Loan Party and each of its
Subsidiaries; and (d) the Transfer, in one or more related transactions, of all
or substantially all of the assets of Borrower or all or substantially all of
Borrower’s direct or indirect interests in Securities issued by any Person.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“CIP Regulations” is defined in Section 10.10.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” has the meaning ascribed thereto in the Pledge and Security
Agreement.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Collateral Agent” is defined in the preamble hereof.

 

“Collateral Agent Advances” is defined in Section 10.8(a).

 

“Commitments” means, with respect to each Lender, the commitment of such Lender
to make Advances to Borrower in the amount set forth opposite such Lender’s name
in Schedule 2.1.1(a) hereto or in the Assignment and Acceptance pursuant to
which such Lender became a Lender under this Agreement, as such amount may be
terminated or reduced from time to time in accordance with the terms of this
Agreement.such Lender’s Revolving Commitment and Term Commitment.

 

 64 

 

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit H.

 

“Conforming Plan of Reorganization” means any Plan of Reorganization that
provides for payments and/or distributions pursuant to such Plan of
Reorganization in respect of the Obligations to be applied pursuant to and in
accordance with this Agreement.

 

“Consolidated Tangible Net Worth” means, as at any date of determination, (a)
Borrower’s total stockholders’ equity reflected on Borrower’s consolidated
balance sheets for the period ending on such date, minus (b) all amounts
appearing on the assets side of such consolidated balance sheet for assets
representing an intangible asset under GAAP.

 

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation described in clause (a), (b) or (c) of the
definition of “Indebtedness” of another such as an obligation directly or
indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement” means, with respect to any Deposit Account, any Securities
Account, Commodity Account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the Code) over such account to the Collateral Agent.

 

“Debentures” means the certain 5.25% convertible senior debentures issued by
Borrower onpursuant to that certain Indenture, dated as of November 19, 2012
with a stated maturity of May 15, 2018, by and between Borrower and U.S. Bank
National Association, as Trustee.

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 



 65 

 

 

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Defaulting Lender” means any Revolving Lender that (a) has failed to (i) fund
all or any portion of its Revolving Advances within two (2) Business Days of the
date such Revolving Advances were required to be funded hereunder unless such
Revolving Lender notifies the Administrative Agent and Borrower in writing that
such failure is the result of such Revolving Lender’s determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due (other than as a result of a good faith
dispute with respect to such Lender’s obligations to make such payments), (b)
has notified Borrower, the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Revolving Lender’s obligation to fund ana Revolving Advance hereunder and
states that such position is based on such Revolving Lender’s determination that
a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or Borrower, to confirm in
writing to the Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Revolving Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action. Notwithstanding
anything to the contrary herein, a Revolving Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Revolving Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Revolving Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permits such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Revolving
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Revolving Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to Borrower and each Lender.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Accounts” each Deposit Account and Securities Account listed on
Schedule 14.1 for so long as such Deposit Account or Securities Account (as
applicable) remains subject to the Control Agreement specified with respect
thereto in Schedule 14.1, as such schedule may be updated from time to time by
the written agreement of the Borrower and the Administrative Agent.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, Securities or other
assets owned by the acquiring Person. For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts or (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification) or (c),
any sale of merchant accounts (or any rights thereto (including, without
limitation, any rights to any residual payment stream with respect thereto)) by
any Loan Party.

 



 66 

 

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” is May 11, 2017.

 

“Employee Plan” means an employee pension benefit plan as defined in Section 3
of ERISA (other than a Multiemployer Plan) maintained or contributed to by a
Loan Party or ERISA Affiliate or to which a Loan Party or an ERISA Affiliate has
or may have an obligation to contribute and each such plan for the five year
period immediately following the latest date on which the Loan Party or ERISA
Affiliate maintained, contributed to, or had an obligation to contribute to such
plan.

 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
Securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the U.S. Internal Revenue Code of 1986 would be deemed
at any relevant time to be a single employer with Borrower or a Subsidiary,
pursuant to Section 414 of the Code or Section 4001 of ERISA.

 



 67 

 

 

“ERISA Event” means: (a) any reportable event, as defined in Section 4043 of
ERISA, with respect to an Employee Plan; (b) the filing of a notice of intent to
terminate any Employee Plan, if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, the filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Employee Plan or the termination of
any Employee Plan under Section 4041(c) of ERISA; (c) the institution of
proceedings under Section 4042 of ERISA by the U.S. Pension Benefit Guarantee
Corporation for the termination of, or the appointment of a trustee to
administer, any Employee Plan; (d) any failure by any Employee Plan to satisfy
the minimum funding standard (within the meaning of Section 412 of the U.S.
Internal Revenue Code or Section 302 of ERISA) applicable to such Employee Plan,
in each case whether or not waived; (e) the failure to make a required
contribution to any Employee Plan that would reasonably be expected to result in
the imposition of an encumbrance under Section 412 of the U.S. Internal Revenue
Code, or a filing under Section 412(c) of the U.S. Internal Revenue Code of or
Section 302(c) of ERISA of any request for a minimum funding variance, with
respect to any Employee Plan or Multiemployer Plan; (f) an engagement in a
non-exempt prohibited transaction within the meaning of Section 4975 of the U.S.
Internal Revenue Code or Section 406 of ERISA with respect to an Employee Plan;
(g) the complete or partial withdrawal of any Loan Party or any ERISA Affiliate
from any Employee Plan or a Multiemployer Plan; (h) A Loan Party or an ERISA
Affiliate incurring any liability under Title IV of ERISA with respect to any
Employee Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (i) a determination that any Employee Plan is, or is expected to be, in
"at risk" status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the U.S. Internal Revenue Code); and (j) the receipt by a Loan Party or any
ERISA Affiliate of any notice of the imposition of withdrawal liability or of a
determination that a Multiemployer Plan is, or is expected to be, in
"endangered" or "critical" status within the meaning of Section 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning ascribed thereto in the Pledge and Security
Agreement.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to the
Administrative Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of the Administrative Agent, such Lender or Transferee being
organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
any Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest under any Loan
Document pursuant to a law in effect on the date on which (i) such Lender
acquires such interest under any Loan Document (other than pursuant to an
assignment request by Borrower) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.8, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to the Administrative Agent,
such Lender or Transferee’s failure to comply with Section 2.8(d) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Extraordinary Disposition” means a Disposition of the direct or indirect
interests of Borrower or any of its Subsidiaries in Securities (other than
Miscellaneous Securities) issued by two or more Persons in a single transaction
or in a series of transactions that are related to one another at a price which
is more than 25% below the low end of the estimated range for the appraised
value of such Securities determined based on the most recent appraisal delivered
to the Administrative Agent pursuant to Section 2.3(e).

 

“Extraordinary Receipts” means any cash received by Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Sections 2.4(b)(i) or 2.4(b)(ii)2.4(b)(i)(A) or
2.4(b)(i)(B)), including, without limitation, (a) proceeds of warranty and
indemnity insurance (other than to the extent such insurance proceeds are (i)
immediately payable to a Person that is not Borrower or any of its Subsidiaries
in accordance with applicable Requirements of Law or with Contractual
Obligations entered into in the ordinary course of business or (ii) received by
Borrower or any of its Subsidiaries as reimbursement for any out-of-pocket costs
incurred or made by such Person prior to the receipt thereof directly related to
the event resulting from the payment of such proceeds) and (b) indemnity
payments (other than to the extent such indemnity payments are (i) immediately
payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries or (ii) received by Borrower or any of its Subsidiaries as
reimbursement for any costs previously incurred or any payment previously made
by such Person).

 



 68 

 

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with any of the
foregoing and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent in its reasonable discretion.

 

“Fee LetterLetters” means the(a) that certain fee letter, dated as of the date
hereof, between Borrower and the Agents, as amended, amended and restated,
supplemented or otherwise modified from time to time and (b) that certain fee
letter, dated as of the Second Amendment Effective Date, between Borrower and
the Agents, as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Fair Share” is defined in Section 4.6.

 

“Fair Share Contribution Amount” is defined in Section 4.6.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries.

 

“Foreign Official” is defined in Section 5.15(b)(i).

 

“Funding Date” is any date on which an Advance is made to or on account of
Borrower which shall be a Business Day.

 

“Funding Losses” is defined in Section 2.7.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Sections 8.14 and 8.15 hereof and the definitions used therein,
“GAAP” shall mean generally accepted accounting principles in effect on the date
hereof and consistent with those used in the preparation of the Financial
Statements, provided, further, that if there occurs after the date of this
Agreement any change in GAAP that affects in any respect the calculation of any
covenant contained in Sections 8.14 and 8.15 hereof, the Collateral Agent and
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and Borrower after such change in
GAAP conform as nearly as possible to their respective positions as of the date
of this Agreement and, until any such amendments have been agreed upon, the
covenants in Sections 8.14 and 8.15 hereof shall be calculated as if no such
change in GAAP has occurred.

 

“Governing Documents” means,

 



 69 

 

 

(a)           with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

 

(b)          with respect to any limited liability company, the certificate or
articles of formation or organization, and the operating agreement;

 

(c)           with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture, declaration or other
applicable agreement or documentation evidencing or otherwise relating to its
formation or organization, governance and capitalization; and

 

(d)          with respect to any of the entities described above, any other
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is defined in the preamble hereof.

 

“Guaranteed Obligations” is defined in Section 4.1.

 

“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Section 4 and (b) each other guaranty, in form and substance satisfactory to the
Collateral Agent, made by any other Guarantor in favor of the Collateral Agent
for the benefit of the Agents and the Lenders guaranteeing all or part of the
Obligations.

 

“Holdout Lender” is defined in Section 13.6(b).

 

“HPSIP” is defined in the preamble hereof.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations; provided, that, “Indebtedness” shall exclude trade
credit and similar obligations incurred in the ordinary course of business which
are not outstanding for more than ninety (90) days.

 

“Indemnified Matter” is defined in Section 13.2(a).

 

“Indemnified Person” is defined in Section 13.2(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 



 70 

 

 

“Intellectual Property” has the meaning specified therefor in the Pledge and
Security Agreement.

 

“Interest Period” means, with respect to each LIBOR Rate Advance, a period
commencing on the date of the making of such LIBOR Rate Advance (or the
continuation of a LIBOR Rate Advance or the conversion of a Reference Rate
Advance to a LIBOR Rate Advance) and ending one (1), two (2), or three (3)
months thereafter; provided, however, that (a) if any Interest Period would end
on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day, (b)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (c) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (d) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is one (1), two (2) or three (3)
months after the date on which the Interest Period began, as applicable, and (e)
Borrower may not elect an Interest Period which will end after the Maturity
Date.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other Securities), and any loan, advance or
capital contribution to any Person.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit J, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 6.7.

 

“Landlord Lien Subordination Agreement” means that certain Landlord Lien
Subordination Agreement, dated the date hereof, by and between Radnor
Properties-SDC, L.P. and the Collateral Agent.

 

“Lender” is defined in the preamble hereof.

 

“LIBOR Deadline” is defined in Section 2.6(a).

 

“LIBOR Notice” means a written notice substantially in the form of Exhibit A.

 

“LIBOR Option” is defined in Section 2.6(a).

 

“LIBOR Rate” means the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on the applicable Bloomberg LP page that displays such rate (or, in
the event such rate does not appear on a Bloomberg page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBOR Rate shall be the Interpolated Rate at such time; provided further, if
the Screen Rate and the Interpolated Rate shall not be available or cease to
exist, then the rate shall be the average rate per annum at which deposits of
Dollars in immediately available funds are offered by three major financial
institutions reasonably satisfactory to the Administrative Agent. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time. Notwithstanding anything herein to the contrary, if “LIBOR” shall
be less than one, such rate shall be deemed to be one for purposes of this
Agreement.

 



 71 

 

 

“LIBOR Rate Advance” means each portion of an Advance that bears interest at a
rate determined by reference to the LIBOR Rate.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Liquidity Threshold” is Twenty Million Dollars ($20,000,000) in Qualified Cash.

 

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to Borrower, in
which Borrower will be charged with all Advances made to, and all other
Obligations incurred by, Borrower.

 

“Loan Documents” are, collectively, this Agreement, the Fee Letter, the Landlord
Lien Subordination Agreement, each Control Agreement, the Pledge and Security
Agreement, each Joinder Agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor, any other agreement, instrument, certificate, report
and other document executed and delivered pursuant hereto or thereto or
otherwise evidencing or securing any Advance or any other Obligation, and any
other present or future agreement between Borrower, any Guarantor and/or for the
benefit of Lender in connection with this Agreement, all as amended, restated,
or otherwise modified, including (a) that certain First Amendment to Loan and
Guaranty Agreement, dated as of November 8, 2017, among Borrower the
Administrative Agent and the Collateral Agent and (b) the Second Amendment.

 

“Loan Party” means Borrower and any Guarantor.

 

“Loan Party Books” are all Loan Parties’ books and records including ledgers,
federal and state tax returns, records regarding the Loan Parties’ assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Material Adverse Change” means a material adverse effect on (a) the business,
operations, properties, assets or condition (financial or otherwise) of the Loan
Parties taken as a whole or the Borrower, (b) the ability of the Loan Parties,
taken as a whole, to fully and timely perform their material Obligations under
the Loan Documents, (c) the validity or enforceability of any Loan Document, (d)
the rights and remedies of any Agent or any Lender under any of the Loan
Documents or (e) the validity, perfection or priority of a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

“Maturity Date” ismeans May 11, 2020.

 

“Miscellaneous Securities” means Securities owned by one or more of the Loan
Parties that (a) are not actively managed by the Loan Parties and (b) have, at
all times, an aggregate carrying value on the Borrower’s balance sheet of no
more than Ten Million Dollars ($10,000,000).

 

“Miscellaneous Securities Report” means a report provided by Borrower to
Administrative Agent in the form of Exhibit M, indicating, in each case as of
the date of the applicable report, (i) the true and correct number of
Miscellaneous Securities owned by each Loan Party, (ii) the name of the issuer
of such Miscellaneous Securities, and (iii) the Permitted Sector of such
issuer’s primary business (if applicable) and (iv) the aggregate carrying value
on the Borrower’s balance sheet of all Miscellaneous Securities.

 



 72 

 

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section (3)(37)
of ERISA, subject to Title IV of ERISA, to which a Loan Party or any ERISA
Affiliate contributes or is obligated to contribute.

 

“Net Cash Proceeds” means, with respect to any issuance or incurrence of any
Indebtedness, any Disposition or the receipt of any Extraordinary Receipts by
any Person or any of its Subsidiaries, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or Disposition of deferred consideration) by or on behalf of
such Person or such Subsidiary, in connection therewith after deducting
therefrom only (a) in the case of any Disposition or the receipt of any
Extraordinary Receipts consisting of insurance proceeds or condemnation awards,
the amount of any Indebtedness secured by any Permitted Lien on any asset (other
than Indebtedness assumed by the purchaser of such asset) which is required to
be, and is, repaid in connection therewith (other than Indebtedness under this
Agreement), (b) reasonable expenses related thereto incurred by such Person or
such Subsidiary in connection therewith, (c) transfer taxes paid or reasonably
estimated to be payable to any taxing authorities by such Person or such
Subsidiary in connection therewith and (d) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements), in each case, to the extent, but only to the
extent, that the amounts so deducted are (i) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses and tax payments, is not
an Affiliate of such Person or any of its Subsidiaries and (ii) properly
attributable to such transaction or to the asset that is the subject thereof.

 

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization that
does not provide for payments and/or distributions pursuant to such Plan of
Reorganization in respect of the Obligations to be applied pursuant to and in
accordance with this Agreement and that has not been approved by the Required
Lenders; provided, that, for the avoidance of doubt, any Conforming Plan of
Reorganization shall not be considered a Non-Conforming Plan of Reorganization.

 

“Non-U.S. Lender” is defined in Section 2.8(d)(ii).

 

“Non-Voting Observer” is defined in Section 6.8(a).

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with (i) this Agreement or any other Loan Document and (ii) the due
and punctual payment and performance of all obligations in respect of overdrafts
and related liabilities owed to the Administrative Agent or any of its
Affiliates and arising from treasury, depositary and cash management services in
connection with any automated clearing house transfers of funds entered into
with any Agent, any Lender or an Affiliate of an Agent or Lender in the case of
this clause. Without limiting the generality of the foregoing, the Obligations
of each Loan Party under the Loan Documents include (a) the obligation
(irrespective of whether a claim therefor is allowed in an Insolvency
Proceeding) to pay principal, interest, charges, expenses, fees, premiums
including the Applicable Premium, attorneys’ fees and disbursements, indemnities
and other amounts payable by such Person under the Loan Documents, and (b) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender (in its sole discretion) may elect to pay
or advance on behalf of such Person.

 

“OFAC” means the Treasury Department’s Office of Foreign Assets Control.

 



 73 

 

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or Transferee, Taxes imposed as a result of a present or former
connection between the Administrative Agent, such Lender or Transferee and the
jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent, such Lender or Transferee having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest under any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Overadvance” is defined in Section 2.2.

 

“Participant Register” is defined in Section 13.15(i).

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

 

“Payment Office” means the Administrative Agent’s office located at 40 West 57th
Street, New York, New York 10019, or at such other office or account of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and Borrower.

 

“Permitted Indebtedness” is:

 

(a)       Borrower’s Indebtedness to Lender under this Agreement or any other
Loan Document;

 

(b)       solely until their stated maturity date as in effect on the date
hereof, the Debentures in an aggregate principal; amount not to exceed
Fifty-Five Million Dollars ($55,000,000) plus any paid-in-kind interest;

 

(c)       any Indebtedness not in excess of One Million Dollars ($1,000,000) in
principal amount existing on the Effective Date and shown in the Pledge and
Security Agreement;

 

(d)       guaranties of Permitted Indebtedness;

 

(e)       Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business; or

 

(f)       capitalized leases and purchase money Indebtedness not to exceed Two
Million Dollars $2,000,000 in the aggregate secured by Permitted Liens; or.

 

(g) Up to an aggregate amount of Twenty-Five Million ($25,000,000) of new
debentures issued by Borrower convertible into common stock of Borrower
representing a refinancing of an equal portion of the Debentures, issued in one
or more arms’ length transaction(s) to the extent that such new debentures (i)
have a stated maturity date that is at least six (6) months following the
Maturity Date, (ii) provide for no scheduled payments of principal during the
life of such Debentures prior to the Maturity Date, (iii) provide for current
payments of interest based on market terms available to Borrower at the time of
such issuance, (iv) are unsecured and (v) are expressly and fully subordinated
in all respects to the Advances and all of the rights of Secured Parties
pursuant to a subordination agreement in form and substance satisfactory to the
Required Lenders.

 

“Permitted Investments” are:

 

(a) Investments existing on the Effective Date as set forth on Schedule 5.8(a);

 



 74 

 

 

(a)           (b) (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agencies or any state maturing within 1
year from its acquisition, (ii) commercial paper maturing no more than two (2)
years after its creation and having the highest rating from either Standard &
Poor’s Corporation or Moody’s Investors Service, Inc., and (iii) certificates of
deposit issued by any domestic commercial bank whose outstanding long-term debt
is rated at least A 1 or the equivalent thereof by S&P Global Ratings or any
successor thereto or at least P 1 or the equivalent thereof by Moody’s Investors
Services, Inc., having capital and surplus in excess of $500,000,000, and
maturing no more than two (2) years after issue;

 

(b)           (c) Private Securities approved by the Borrower Board or otherwise
pursuant to a Borrower Board-approved investment policy (including, without
limitation, Publicly Traded Securities solely to the extent they were Private
Securities at the time of their acquisition and(i) Investments in the Portfolio
owned by Borrower or any of its Subsidiaries on the Second Amendment Effective
Date (including any Securities issued as dividends, pursuant to any splits,
combinations or other reclassifications of any Security representing such
SecuritiesInvestments or as consideration or in exchange for such Securities
upon the sale, acquisition, merger or similar transaction involving the issuer
of such Securities); provided, that such Investments are not inconsistent with
any provision of this Agreement or any other Loan Document; and (ii) Private
Securities issued after the Second Amendment Effective Date by an issuer of
Private Securities in the Portfolio on the Second Amendment Effective Date;
provided that the aggregate cost of acquisition of such Private Securities
referred to in this clause (ii) shall not exceed, when combined with Private
Securities issued after January 1, 2018 but on or prior to the Second Amendment
Effective Date by an issuer of Private Securities in the Portfolio on January 1,
2018, $40,000,000 in the aggregate;

 

(c)            (d) Investments of Borrower or its Subsidiaries in or to any Loan
Party;

 

(d)           (e) Investments consisting of Collateral Accounts in the name of
Borrower so long as Lender has a first priority, perfected security interest in
such Collateral Accounts to the extent required in this Agreement;

 

(e)           (f) Investments acquired in exchange for any other Investments in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization; and

 

(f)            (g) Investments acquired as a result of a foreclosure with
respect to any secured Investment.

 

“Permitted Liens” are:

 

(a)           Liens arising under this Agreement or other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not due and payable or being contested in good faith and for
which Borrower maintains adequate reserves on its books in accordance with GAAP,
provided that no notice of any such Lien has been filed or recorded under the
Internal Revenue Code and the Treasury Regulations adopted thereunder;

 

(c)           Liens in existence as of the Effective Date and set forth on
Schedule 3.1(a)(v);

 

(d)           Liens securing Permitted Indebtedness described in clause (f) of
the definition of “Permitted Indebtedness”;

 

(e)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in clauses (a), (b), (c) and (d) above,
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness it
secures may not increase;

 



 75 

 

 

(f)            leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual propertyProperty) granted
in the ordinary course of Borrower’s business, if the leases, subleases,
licenses and sublicenses do not prohibit granting Lender a security interest;

 

(g)           non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business;

 

(h)           Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

 

(i)            Liens in favor of other financial institutions arising solely in
connection with Borrower’s Deposit Accounts or Securities Accounts held at such
institutions;

 

(j)            Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA); and

 

(k)           Stock Restrictions.

 

“Permitted Sectors” are technology driven businesses within (i) healthcare, (ii)
financial services and (iii) digital media.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any bankruptcy or Insolvency Proceeding.

 

“Pledge and Security Agreement” means a Pledge and Security Agreement, in form
and substance satisfactory to the Collateral Agent, made by a Loan Party in
favor of the Collateral Agent for the benefit of the Secured Parties securing
the Obligations, in the form attached hereto as Exhibit D.

 

“Portfolio” is the portfolio of Private Securities included in the Portfolio
Report, as such may change from time to time. For the avoidance of doubt,
Portfolio shall not include any Securities issued by any of the Loan Parties or
the BVI Subsidiary or any Miscellaneous Securities.

 

“Portfolio Report” is a report provided by Borrower to Administrative Agent from
time to time (including on the Second Amendment Effective Date), in the form
annexed hereto as Exhibit G, indicating (i) the true and correct number of
Securities in the Portfolio owned by each Loan Party, (ii) the name of the
issuer of such Securities, (iii) the sector of such issuer’s primary business,
(iv) the percentage interest on a fully-diluted basis that such Securities
constitute in the issuer of such Securities and (v) the percentage (calculated
on the basis of cost of acquisition) that Securities of each issuer comprise of
the Portfolio, in each case as of the date of the applicable report.

 

“Private Securities” means any Securities issued by any Person (other than the
Loan Parties or the BVI Subsidiary) that are not Publicly Traded Securities at
the time of acquisition and held directly or indirectly by Borrower or any of
the Loan Parties.

 



 76 

 

 

“Pro Rata Share” means, with respect to:

 

(a)       “Pro Rata Share” means,a Lender’s obligation to make Revolving
Advances and the right to receive payments of interest, fees, and principal with
respect to a Lenderthereto, the percentage obtained by dividing (a) such
Lender’s Revolving Commitment, by (b) the Total Revolving Commitment, provided,
that, if the unused portion of the Total Revolving Commitment has been reduced
to zero, the numerator shall be the aggregate unpaid principal amount of allsuch
Lender’s Revolving Advances (including Collateral Agent Advances) and the
denominator shall be the aggregate unpaid principal amount of all Revolving
Advances (including Collateral Agent Advances).;

 

(b)       a Lender’s obligation to make the Term Advance and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Term Commitment, by (ii) the
Total Term Commitment, provided, that if the Total Term Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender’s portion of the Term Advance and the denominator shall be the
aggregate unpaid principal amount of the Term Advance; and

 

(c)       all other matters (including, without limitation, the indemnification
obligations arising under Section 10.5), the percentage obtained by dividing (i)
the sum of such Lender’s Revolving Commitment and the unpaid principal amount of
such Lender’s portion of the Term Advance, by (ii) the sum of the Total
Revolving Commitment and the aggregate unpaid principal amount of the Term
Advance, provided, that, if such Lender’s Revolving Commitment shall have been
reduced to zero, such Lender’s Revolving Commitment shall be deemed to be the
aggregate unpaid principal amount of such Lender’s Revolving Advances (including
Collateral Agent Advances) and if the Total Revolving Commitment shall have been
reduced to zero, the Total Revolving Commitment shall be deemed to be the
aggregate unpaid principal amount of all Revolving Advances (including
Collateral Agent Advances) .

 

“Publicly Traded Securities” are all Securities of companies regulated by the
Exchange Act (without respect to whether such Securities are registered (or
exempt from registration) under the Securities Act).

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
Unrestricted Cash on-hand of the Loan Parties maintained in accordance with this
Agreement in Deposit Accounts or Securities Accounts in the name of a Loan Party
in the United States as of such date, which Deposit Accounts or Securities
Accounts are subject to Control Agreements.

 

“Quarter End Date” means each March 31st, June 30th, September 30th and December
31st of each calendar year or, if any such day is not a Business Day, the
Business Day occurring immediately prior thereto.

 

“Reference Rate” means, for any period, the greatest of (a) 2.00% per annum, (b)
the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month) plus 1.00% per
annum and (d) the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Reference Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Reference Rate Advance” means each portion of an Advance that bears interest at
a rate determined by reference to the Reference Rate.

 

“Register” is defined in Section 13.15(f).

 



 77 

 

 

“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

 

“Registered Loans” is defined in Section 13.15(f).

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

“Replacement Lender” is defined in Section 13.6(b).

 

“Report” is defined in Section 10.13(a).

 

“Required Lenders” means Lenders whose Pro Rata Shares (calculated in accordance
with clause (bc) of the definition thereof) aggregate at least 50.1%.

 

“Required Prepayment Date” is defined in Section 2.4(f).

 

“Requirement of Law” is as to any Person, the organizational or Governing
Documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Resignation Effective Date” is defined in Section 10.7(a).

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted Cash” is Borrower’s cash in an amount not exceeding Six Million
Three Hundred Thirty Six Thousand One Hundred Ninety-Eight Dollars ($6,336,198)
that is held in a separate account not immediately available for use by Borrower
for purposes of cash collateralizing that certain Irrevocable Standby Letter of
Credit No. SVBSF005719 with a face amount of Six Million Three Hundred Thirty
Six Thousand One Hundred Ninety-Eight Dollars ($6,336,198), issued by Silicon
Valley Bank for the benefit of Texas Capital Bank, National Association;
provided, that such cash shall no longer be “Restricted Cash” hereunder to the
extent of any portion such cash that is available for use by Borrower without
any restrictions other than the restrictions under the Loan Documents.

 

“Revolving Advance” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.1(a)(i).

 

“Revolving Availability Termination Date” is December 31, 2018.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Advances to the Borrower hereunder in the amount
set forth opposite such Lender’s name in Schedule 2.1.1(a) hereto or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
this Agreement, as such amount may be terminated or reduced from time to time in
accordance with the terms of this Agreement.

 

“Revolving Lender” means a Lender with a Revolving Commitment or a Revolving
Advance.

 

“Revolving Obligations” means any Obligations with respect to the Revolving
Advances (including without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).

 



 78 

 

 

“Revolving Overadvance” is defined in Section 2.2.

 

“Sale and Leaseback Transaction” means, with respect to Borrower or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
Borrower or any of its Subsidiaries shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanctioned Country” means any country, region or territory that is the target
of comprehensive sanctions under any Sanctions Program.

 

“Sanctions Program” means any of the sanctions programs and related Requirements
of Law administered by (a) the U.S. government, including those administered by
OFAC or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom, in
each case, as renewed, extended, amended or replaced.

 

“SEC” is as defined in Section 6.2(a).

 

“Second Amendment” shall mean that certain Second Amendment to Loan and Guaranty
Agreement and Lien Reaffirmation Agreement, dated as of May 11, 2018, among
Borrower, the Guarantors party thereto, the financial institutions party thereto
as Lenders, the Administrative Agent and the Collateral Agent.

 

“Second Amendment Effective Date” shall mean the “Second Amendment Effective
Date” under and as defined in the Second Amendment.

 

“Secretary’s Certificate” is the certificate executed by Secretary of Borrower,
in form and substance reasonably acceptable to Lender, certifying that the
transaction contemplated by this Agreement, have been authorized.

 

“Secured Account” has the meaning ascribed thereto in the Pledge and Security
Agreement.

 

“Secured Party” means each Agent and each Lender.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization” is defined in Section 13.15(l).

 

“Settlement Period” is defined in Section 2.11(c)(i).

 

“Security” has the meaning given to it in the Securities Act.

 

“Solvency Certificate” means a certificate in the form of Exhibit E.

 

“Stock Restrictions” means any transfer restriction or limitation applicable to
any Loan Party or any Subsidiary of a Loan Party, including such restriction or
limitation under a right of first refusal agreement, co-sale agreement, call
agreement and the like.

 

“Subsidiary” means, with respect to any Person, any Person of which a majority
of the voting stock or other Equity Interests (in the case of Persons other than
corporations) is owned or controlled directly or indirectly by such Person or
one or more of Affiliates of such Person, provided that issuers of Securities
within the Portfolio held by Borrower and issuers of Miscellaneous Securities
shall not be considered “Subsidiaries”.

 



 79 

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Advance” means, collectively, the loans made by the Term Lenders to the
Borrower on the Effective Date pursuant to Section 2.1.1(a)(ii).

 

“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make the Term Advance to the Borrower in the amount set forth in
Schedule 2.1.1(a) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.

 

“Term Lender” means a Lender with a Term Commitment or a Term Advance.

 

“Term Obligations” means any Obligations with respect to the Term Advance
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

 

“Total Commitment” means the sum of the Total Revolving Commitment and the Total
Term Commitment.

 

“Total Revolving Commitment” means the sum of the amounts of the Lenders’
Revolving Commitments.

 

“Total Term Commitment” means the sum of the amounts of the Lenders’ Term
Commitments. “Transfer” is defined in Section 7.1.

 

“Transferee” is defined in Section 2.8(a).

 

“Unrestricted Cash” is any cash of Borrower or any of the Loan Parties that does
not constitute Restricted Cash.

 

“Unused Revolving Line Fee” is defined in Section 2.5(b).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

“Waivable Mandatory Prepayment” is defined in Section 2.4(f).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 80 

 

 

14.2       Certain Matters of Construction. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns except for purposes of the definition
of “Change in Control”, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any right or interest in or to assets and properties of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

 

[Signature pages follow.]

 



 81 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

BORROWER:       SAFEGUARD SCIENTIFICS, INC.       By:       Name:     Title:    
    GUARANTOR:       SAFEGUARD SCIENTIFICS (DELAWARE), INC.       By:      
Name:     Title:       GUARANTOR:       SAFEGUARD DELAWARE, INC.       By:      
Name:     Title:         GUARANTOR:       SAFEGUARD TECHNOLOGIES, INC.       By:
      Name:     Title:         GUARANTOR:       SFE PROPERTIES, INC.       By:  
    Name:     Title:  

 

[Signature Page to the Loan and Guaranty Agreement]

 



 

 

 

GUARANTOR:       SAFEGUARD CAPITAL MANAGEMENT, INC.       By:       Name:    
Title:         GUARANTOR:       SSI PARTNERSHIP HOLDINGS (PENNSYLVANIA), INC.  
    By:       Name:     Title:         GUARANTOR:       SSI MANAGEMENT COMPANY,
INC.       By:       Name:     Title:         GUARANTOR:       SAFEGUARD FUND
MANAGEMENT, INC.       By:       Name:     Title:         GUARANTOR:      
SAFEGUARD DELAWARE II, INC.       By:       Name:     Title:         GUARANTOR:
      SAFEGUARD PM SPV, INC.       By:       Name:     Title:  

 

[Signature Page to the Loan and Guaranty Agreement]

 



 

 

 

ADMINISTRATIVE AGENT:       HPS INVESTMENT PARTNERS, LLC       By:       Name:  
  Title:         COLLATERAL AGENT:       HPS INVESTMENT PARTNERS, LLC       By:
      Name:     Title:  

 

[Signature Page to the Loan and Guaranty Agreement]

 



 

 

 

LENDER:       SPECIALTY LOAN FUND 2016, L.P.   By: HPS Investment Partners, LLC,
its Investment Manager         By:       Name:     Title:         LENDER:      
SPECIALTY LOAN FUND 2016-L, L.P.   By: HPS Investment Partners, LLC, its
Investment Manager         By:       Name:     Title:         LENDER:       SLF
2016 INSTITUTIONAL HOLDINGS, L.P.   By: HPS Investment Partners, LLC, its
Investment Manager         By:       Name:     Title:         LENDER:      
MORENO STREET DIRECT LENDING FUND, L.P.   By: HPS Investment Partners, LLC, its
Investment Manager         By:       Name:     Title:        

[Signature Page to the Loan and Guaranty Agreement]

 



 

 

 

LENDER:       SPECIALTY LOAN VG FUND, L.P.   By: HPS Investment Partners, LLC,
its Investment Manager         By:       Name:     Title:         LENDER:      
NDT SENIOR LOAN FUND, L.P.   By: HPS Investment Partners, LLC, its Investment
Manager         By:       Name:     Title:         LENDER:       AIGUILLES
ROUGES SECTOR C INVESTMENT FUND, L.P.   By: HPS Investment Partners, LLC, its
Investment Manager         By:       Name:     Title:         LENDER:      
RELIANCE STANDARD LIFE INSURANCE COMPANY   By: HPS Investment Partners, LLC, as
Investment Manager         By:       Name:     Title:        

[Signature Page to the Loan and Guaranty Agreement]

 



 

 

 

LENDER:       SPECIALTY LOAN FUND - CX, L.P.   By: HPS Investment Partners, LLC,
as Investment Manager         By:       Name:     Title:         LENDER:      
CACTUS DIRECT LENDING FUND, L.P.   By: HPS Investment Partners, LLC, as
Investment Manager         By:       Name:     Title:         LENDER:      
PRIVATE LOAN OPPORTUNITIES FUND, L.P.   By: HPS Investment Partners, LLC, as
Investment Manager         By:       Name:     Title:         LENDER:       RED
CEDAR FUND 2016, L.P.   By: HPS Investment Partners, LLC, as Investment Manager
        By:       Name:     Title:  

 

[Signature Page to the Loan and Guaranty Agreement]

 



 

